Exhibit 10.21

LEASE

AGREEMENT OF LEASE, made this 7th day of August, 2013, by and between

THE 2000 TRUST FOR THE GRANDCHILDREN OF CARLOS A. ARREDONDO AND MARI V.
ARREDONDO, CARLOS A. ARREDONDO, TRUSTEE, TRUST FOR THE BENEFIT OF THE CHILDREN
OF FABIOLA RAQUEL ARREDONDO, TRUST FOR THE BENEFIT OF THE CHILDREN OF ELENA
ISABEL ARREDONDO, TRUST FOR THE BENEFIT OF THE CHILDREN OF MARISA VARA
ARREDONDO, ELENA I. ARREDONDO, FABIOLA R. ARREDONDO, MARISA V. ARREDONDO, TRUST
“B” FOR THE GRANDCHILDREN OF FABIOLA R. ARREDONDO, TRUST “C” FOR THE
GRANDCHILDREN OF ELENA I. ARREDONDO AND TRUST “D” FOR THE GRANDCHILDREN OF
MARISA V. ARREDONDO

c/o ARREDONDO HOLDINGS, 35 Field Point Circle, Greenwich, Connecticut 06830

(hereinafter referred to collectively as “Lessor”)

and

SOVRAN ACQUISITION LIMITED PARTNERSHIP, a Delaware limited partnership

6467 Main Street, Buffalo, New York 14221

(hereinafter referred to as “Lessee”)

W I T N E S S E T H:

In exchange for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Lessor and Lessee covenant and agree as follows:

 

1. PREMISES

1.1 Lessor, in consideration of the Rent (as hereinafter defined) and of the
covenants, conditions and agreements herein contained, and in consideration of a
non-refundable $500 payment to be made by Lessee to Lessor following the full
execution of this Lease, does hereby lease unto Lessee, and Lessee does hereby
lease from Lessor, real property consisting of land, and all buildings and
improvements, including 129,460± square feet of indoor self storage space, owned
by Lessor and located at 65 West John Street, Hicksville, New York 11801, which
real property is legally described in attached Exhibit “A” (collectively
“Premises”). Lessee may utilize any personal property located on the Premises at
no charge. Lessor and Lessee acknowledge and agree that as of the Commencement
Date (as hereinafter defined) Lessee shall have the full and exclusive right to
use, occupy, possess, operate and control the Premises, including the entire
self storage facility on the Premises, subject to the Leases (as hereinafter
defined) and covenants, easements and agreements of record (which covenants,
easements and agreements may be raised by Lessee as title objections pursuant to
Section 8 hereof).

1.2 This Lease is contingent upon Lessee entering into three (3) other leases
involving self storage properties located at One Executive Boulevard,
Farmingdale, New York, 15-19 Kenosia Avenue and 21-25 Kenosia Avenue, Danbury,
Connecticut and 1525 Boston Post Road, Milford, Connecticut. See also
Section 5.10 of this Lease.



--------------------------------------------------------------------------------

2. USE OF PREMISES

Lessee is hereby granted the right to use the Premises during the Term (as
hereinafter defined) for the following purposes, and for no other purposes
without the prior written consent of Lessor, which consent shall not be
unreasonably withheld, conditioned or delayed: Use and operation of a self
storage facility, and all incidental, ancillary and related uses, including but
not limited to offices, sales of customary self storage merchandise and the
leasing of vehicles, vans and trucks. Subject to compliance with applicable
governmental regulations and receipt of Lessor’s consent which shall not be
unreasonably withheld, conditioned or delayed, Lessee may also sublease portions
of the Premises for purposes such as billboards and cell communications without
violating this Section 2.

 

3. TERM/LEASES/LIABILITIES

3.1 The term of this Lease shall be for a period of fifteen (15) years and two
(2) months (“Term”) commencing on November 1, 2013 (“Commencement Date”) and
expiring on December 31, 2028, subject to the contingencies set forth in
Sections 5.4 and 5.5 hereof.

3.2 Lessee shall be responsible for and shall obtain any and all licenses and
permits which may be necessary or required for Lessee’s use, occupancy and
operation of the Premises as a self storage facility, provided however, from and
after the Commencement Date, Lessee shall have the benefit of any licenses,
permits, variances, approvals and certificates, including all certificates of
occupancy, if any, with respect to the Premises in existence as of the date
hereof (each a “Permit” and collectively “Permits”).

3.3 Lessor hereby assigns to Lessee effective as of the Commencement Date, all
of the self storage leases, occupancy agreements, rental agreements pertaining
to the Premises (each a “Lease” and collectively “Leases”), and the right to
receive all rents, additional rents and other sums due under the Leases.
Beginning as of the Commencement Date, Lessee shall have the right to enter into
new leases/subleases, occupancy agreements and rental agreements (all of which
will become part of the Leases) with respect to the Premises consistent with
Lessee’s commercially reasonable practice, including the use of Lessee’s
standard form of self storage lease.

3.4 Lessor hereby assigns to Lessee effective as of the Commencement Date, and
Lessee shall assume as of the Commencement Date, the existing service contracts
of Lessor including those existing service contracts of the current owner and/or
current manager of the Premises that (i) were assigned to and assumed by Lessor
or (ii) Lessor acquired the Premises subject to (each a “Contract” and
collectively “Contracts”) provided that (a) Lessor has provided Lessee with
complete copies of, and all amendments to, all of the Contracts (it being agreed
that Lessee shall not be obligated to assume any Contract that Lessee has not
received) and (b) Lessee’s assumption of Contracts shall be only with respect to
those obligations under the Contracts which first arise from and after the
Commencement Date. Lessor and Lessee shall indemnify one another respecting the
Contracts assigned to and assumed by Lessee pursuant to Section 3.7 hereof.
Promptly following the full execution hereof, Lessor and Lessee shall review all
of the Contracts.

 

- 2 -



--------------------------------------------------------------------------------

3.5 Lessee shall not be obligated to assume or be responsible for the
obligations under the existing management agreements affecting the Premises.
Lessor shall use good faith efforts to terminate the existing management
agreement for the Premises, which termination shall be effective no later than
the Commencement Date.

3.6 Lessor shall use good faith commercially reasonable efforts to remove all
Westy signage at the Premises, as well as all Westy-branded inventory by, and
the removal of the same shall be a condition precedent to the occurrence of, the
Commencement Date (provided that Lessee, and only Lessee, may waive such
condition precedent). To the extent that Westy signage and/or Westy-branded
inventory has not been removed from the Premises by the Commencement Date,
Lessee may remove the same. Lessee shall not use any Westy-branded forms or
Westy manuals. Upon the Commencement Date, Lessee shall have the right to retain
and use the local telephone numbers and fax numbers currently used at and for
the Premises, to the extent same may be transferred to Lessee. Prior to the
Commencement Date, Lessor shall ensure that all references to the Premises are
removed from any existing internet website of Lessor, Lessor’s predecessor in
title (Hicksville Project LLC), Arredondo & Co., and any manager of the
Premises, including the website known as http://www.westy.com and all other
websites used for the Westy storage business, as provided in the agreement
pursuant to which Lessor will be acquiring the Premises. Lessor shall cooperate
reasonably with Lessee in connection with the transfer by Lessor to Lessee of
customer lists and related information respecting the tenants of the Premises,
all of which shall be a condition precedent to the occurrence of the
Commencement Date (provided that Lessee, and only Lessee, may waive such
condition precedent). Lessor shall not transfer to Lessee any of Lessor’s or
Westy’s forms, manuals, intellectual property, trade secrets, computer software
or any drawings, plans or specifications regarding building construction;
provided, however, that copies of such drawings, plans and specifications, to
the extent in Lessor’s possession, shall be provided by Lessor to Lessee prior
to the Commencement Date for informational purposes only, except as necessary to
operate, repair and maintain the Premises. Attached hereto as Exhibit E is a
notice that is to be sent or delivered by Hicksville Project LLC, Arredondo &
Co., Westy or any manager of the Premises to the tenants of the Premises. As of
the Commencement Date, Lessee may also send notices and/or letters to tenants of
the Premises advising the tenants of Lessee’s interest in the Premises and that
rents shall be sent to Lessee, and Lessee shall provide a draft of such letter
to Lessor at least five (5) business days prior to the date that Lessee intends
to send or deliver such letter to tenants of the Premises (which letter must be
reasonably acceptable to Lessor).

3.7 Lessee shall not assume, be bound by, be obligated to pay, perform,
discharge or be liable for any liabilities or obligations of Lessor (or any
person or entity comprising Lessor) of any kind or nature whatsoever, whether
accrued, absolute, contingent or otherwise, and Lessor shall remain solely
responsible for, all liabilities and obligations of Lessor respecting the
Premises, the Leases, the Permits, the Contracts, and Lessor’s telephone
numbers, fax numbers and yellow page advertisements that (a) exist as of, or
that accrued prior to, the Commencement Date, including but not limited to all
utility charges and taxes (such as, without limitation, real property taxes,
sales tax, excise taxes and use taxes) and (b) are not expressly assumed by
Lessee hereunder (each an “Excluded Liability” and collectively the “Excluded
Liabilities”). Lessee shall only be responsible for obligations first arising
from and after the Commencement Date under any Permit, Contract or

 

- 3 -



--------------------------------------------------------------------------------

Lease that are expressly assigned to and expressly assumed by Lessee hereunder
(“Assumed Obligations”). The Assumed Obligations shall not include any
obligation or liability of Lessor (or any person or entity comprising Lessor or
any predecessor Lessor) arising out of any breaches or defaults by Lessor (or
any person or entity comprising Lessor) under any of the Permits, Contracts or
Leases, or arising out of any obligation which Lessor (or any person or entity
comprising Lessor or any predecessor of Lessor) were to have performed or
discharged thereunder prior to the Commencement Date. Lessee shall indemnify and
defend Lessor and shall hold Lessor harmless from all claims, liabilities,
damages, losses and expenses (including attorneys’ fees and court costs) arising
out of breaches by Lessee of Assumed Obligations which occur on or after the
Commencement Date. Lessor shall indemnify and defend Lessee and shall hold
Lessee harmless from all claims, liabilities, damages, losses and expenses
(including attorneys’ fees and court costs) arising out of (A) breaches of
obligations under the Permits, Contracts and Leases arising before the
Commencement Date and (B) the Excluded Liabilities. The obligations in this
Section 3.7 shall survive the expiration of the Term or earlier termination of
this Lease.

3.8 Upon the expiration of the Term or earlier termination of this Lease
(a) Lessee shall quit and surrender the Premises to Lessor, broom clean, in good
order and condition as required by the Lease, (b) Lessee shall remove from the
Premises all of Lessee’s personal property and (c) all Permits, Contracts (that
were assumed by Lessee) and Leases shall automatically be deemed to have been
reassigned by Lessee to Lessor, and assumed by Lessor, without any further
action (provided that Lessee at Lessor’s request shall deliver a written
confirmation of such reassignment to Lessor).

3.9 Until the Commencement Date, Lessor shall use good faith commercially
reasonable efforts to (and if Lessor is not the owner of the Premises, Lessor
shall request such owner and any manager to) continue to operate the Premises as
a self storage facility in the ordinary course of commercially reasonable
business consistent with past practice. It shall be a condition precedent to the
occurrence of the Commencement Date (which condition precedent may be waived by
Lessee, and only by Lessee) that subsequent to the expiration of the Inspection
Period neither Lessor nor any of the persons or entities comprising Lessor shall
(and Lessor shall request that the current owner and manager of the Premises
not) to the extent the same would have a material adverse effect on the Premises
or the operation thereof as determined by Lessee in Lessee’s reasonable
discretion (a) enter into any new leases, rental agreements or occupancy
agreements affecting the Premises (except prior to the Commencement Date with
respect to self storage leases in the ordinary course of commercially reasonable
business consistent with past practice), (b) sell, or enter into any leases
affecting, any of the personal property at the Premises, (c) terminate or modify
any Leases (except prior to the Commencement Date with respect to self storage
leases in the ordinary course of commercially reasonable business consistent
with past practice), (d) enter into any one (1) or more power purchase
agreements, energy contracts or similar agreements (collectively “Power Purchase
Agreements”), (e) enter into any new service contracts that cannot be terminated
on 30 days or less notice without penalty or premium, (f) modify or terminate
any Permits or Contracts assumed by Lessee, (g) apply for any variance,
certificate, permit, approval, or a change of the present zoning classification
of the Premises or (h) create, permit or allow any encumbrance on the Premises
(the term “encumbrance” shall include, without limitation, any lien, claim,
option, right of first refusal, right of first offer, encroachment,
right-of-way, easement, covenant, condition, restriction, mortgage, deed of
trust, assignment of rents, judgment or mechanic’s lien). If Lessor (or any
person or entity comprising Lessor) becomes aware of the occurrence of any one
(1) or more of the events set forth in subsections (a) through (h) above in this
Section 3.9 prior to the expiration of the Inspection

 

- 4 -



--------------------------------------------------------------------------------

Period, Lessor shall provide prompt written notice to Lessee (“Lessor’s
Notice”). If Lessee becomes aware of the occurrence of any one (1) or more of
the events set forth in subsections (a) through (h) above in this Section 3.9
prior to the Commencement Date via Lessor’s Notice or otherwise, Lessee may
terminate this Lease on written notice to Lessor by the later of (i) the end of
the Inspection Period or (ii) five (5) business days following either Lessee’s
receipt of Lessor’s Notice or Lessee’s becoming aware of any one (1) or more of
the aforementioned (a) through (h) events. In the event that between the
expiration of the Inspection Period and the Commencement Date, the Premises are
not operated as a self storage facility, in the ordinary course of commercially
reasonable business consistent with past practice in accordance with this
Section 3.9, or in the event that any one (1) or more of subsections (a) through
(h) in this Section 3.9 occurs to the extent the same would have a material
adverse effect on the Premises or the operation thereof as determined by Lessee
in Lessee’s reasonable discretion, Lessee may terminate this Lease on written
notice to Lessor on or prior to the Commencement Date, and, provided such
contingencies are not satisfied because of any acts of Lessor in violation of
this Lease, upon such termination Lessor shall promptly reimburse Lessee in an
amount equal to the documented reasonable out-of-pocket costs and expenses
incurred by Lessee in connection with this Lease and its due diligence
investigations of the Premises (including attorney’s fees) as its sole and
exclusive remedy.

3.10 Provided Lessee is not in default beyond the expiration of applicable
grace, notice and cure periods, neither the Premises (nor any portion thereof)
may be listed or offered for sale or lease by Lessor (or any person or entity
comprising Lessor, or any agent of any of them), nor may any third party offer
involving all or any portion of the Premises be sought or solicited by Lessor
(or any person or entity comprising Lessor, or any agent of any of them), until
after the expiration of the Option Period (provided that Lessee has not
exercised the Purchase Option). Provided Lessee is not in default beyond the
expiration of applicable grace, notice and cure periods, until the Option Period
expires (provided that Lessee has not exercised the Purchase Option), neither
Lessor nor any person or entity comprising Lessor, may accept or enter into any
option, right of first refusal, letter of intent, memorandum of understanding,
lease (except as expressly provided herein), agreement, offer or contract
respecting the Premises. If Lessee exercises the Purchase Option and pending
closing thereunder, neither Lessor nor any person or entity comprising Lessor
shall undertake any one (1) or more of the actions described in this
Section 3.10.

3.11 Lessee has no right to extend the Term of this Lease.

3.12 In the event Lessee remains in the Premises beyond the expiration of the
Term, or beyond an earlier termination of this Lease, such holding over shall
not constitute a renewal of this Lease or an extension of the Term and Lessee
will pay Lessor for each month and for each portion of any month during which
Lessee holds over in the Premises after expiration or sooner termination of the
Term of this Lease a sum equal to two (2) times the Rent and additional rent
which was payable during the last month of this Lease. The aforesaid obligations
shall survive the expiration or sooner termination of the Term of this Lease.

 

4. RENTAL

In consideration of the Premises and the Purchase Option (as hereinafter
defined), Lessee covenants and agrees to pay to Lessor, without demand, set-off
or deduction whatsoever, annual rent in the amount of $1,647,500 to be paid
monthly in the amount of $137,291.67 per month (“Rent”)

 

- 5 -



--------------------------------------------------------------------------------

beginning on the Commencement Date. Beginning January 1, 2015, Rent shall
increase by four percent (4%) per year, calculated on a cumulative and
compounded basis. Rent shall be payable in advance on or before the first day of
each month, from the Commencement Date through the end of the Term. Rent
payments shall be sent to, and shall be made payable to, Arredondo Holdings, 35
Field Point Circle, Greenwich, Connecticut 06830. At the request of Lessor, Rent
shall be payable when due by wire transfer of funds to an account designated
from time to time by Lessor. The Rent payable hereunder shall be in addition to
all other payments to be made by Lessee as hereinafter provided.

 

5. OPTION TO PURCHASE/DUE DILIGENCE/CONTINGENCIES

5.1 Provided Lessee is not in default beyond expiration of any applicable grace,
notice and cure periods, Lessee shall have the exclusive option from and after
November 2, 2014 through June 2, 2016 (“Option Period”) to elect to purchase the
Premises and the personal property therein (“Purchase Option”), in Lessee’s sole
discretion, at and for a purchase price equal to $32,950,000. Lessee may
exercise the Purchase Option by providing written notice to Lessor on or before
June 2, 2016 but in no event sooner than November 2, 2014. In the event that
Lessee exercises the Purchase Option (a) the closing shall occur on or about
ninety (90) days following the date of Lessee’s exercise of the Purchase Option;
provided, however, that the closing shall occur no earlier than February 2, 2015
and (b) the terms of purchase and sale set forth in attached Exhibit “B” shall
automatically govern and be binding upon Lessor and Lessee (“Purchase
Agreement”). In the event that Lessee exercises the Purchase Option, this Lease
will be deemed to have expired on the date that Lessee acquires title to the
Premises and the personal property therein, and all obligations under this Lease
shall terminate except for those that expressly survive termination hereof and
expiration of the Term. The Purchase Option shall run with the Premises, and
shall bind all successors, assigns, heirs, distributees, executors,
administrators, personal representatives, trustees, beneficiaries, grantees,
mortgagees and transferees of Lessor. If prior to or after the exercise of the
Purchase Option by Lessee, for any reason (including without limitation the acts
or omissions Lessor, parties claiming by or through Lessor and/or the current
owner or current manager of the Premises but excluding acts or omissions of
Lessee) the Purchase Option is or becomes unenforceable, or if the Purchase
Option is deemed to be inferior in priority to any subsequent holder of an
interest in the Premises or any part thereof (such as any one or more future
owners, grantees, lessees, lienors, transferees or mortgagees of the Premises)
or if any one or more future owners, grantees, lessees, lienors, transferees or
mortgagees of the Premises (or any part thereof) are not fully bound by the
Purchase Option (for example, if the unenforceability, subordination,
extinguishment, potential extinguishment or non-binding nature of the Purchase
Option arose out of any sale, conveyance, lease, transfer or mortgage of all or
any part of the Premises), Lessee may specifically enforce its right to exercise
the Purchase Option and its right to compel and specifically enforce the
transfer and conveyance of the Premises and personal property to Lessee;
provided, however, if either or both of the aforementioned specific performance
remedies are not enforceable or are otherwise unavailable to Lessee, Lessee may
terminate this Lease by providing written notice to Lessor. Nothing in this
Section 5.1 (or elsewhere in this Lease) shall be construed to be a waiver by
Lessee of any of Lessee’s rights or remedies with respect to the Purchase
Option, in law or equity, and Lessee fully reserves all of its rights and
remedies; provided, however, Lessee may only sue Lessor for damages if Lessor
made the remedy of specific performance unavailable by Lessor’s act or acts.

 

- 6 -



--------------------------------------------------------------------------------

5.2 Beginning upon the date of full execution and delivery hereof, Lessee shall
have until 11:59 p.m. Eastern Time on September 16, 2013 (“Inspection Period”)
within which to conduct at its sole cost and expense due diligence
investigations, inspections and reviews of the Premises, the scope of which
Lessee shall determine. On prior notice to Lessor, Lessee shall be allowed to
enter and access the Premises and, subject to the provisions of this Lease, the
right to review all due diligence information described herein even if Lessor
does not own the Premises or the due diligence information; and Lessor hereby
agrees to indemnify, defend and hold Lessee harmless from and against any and
all claims by the current owner and/or current manager, including damages,
liabilities, losses and expenses (including attorney’s fees) arising out of
Lessee’s entry upon the Premises and review of the due diligence materials. In
regard to Lessee’s surveyors having access to the Premises, Lessee will instruct
the surveyors to contact Lessor’s counsel and/or Carlos A. Arredondo for
purposes of accessing the Premises, and such access shall not be delayed. The
effectiveness of this Lease is contingent upon Lessee satisfying itself (in
Lessee’s sole and absolute discretion) that the Premises are acceptable to
Lessee, including (without limitation) that all of the information (including
financial information) received by Lessee respecting the Premises is acceptable
to Lessee. Lessee may inspect the Premises to conduct its due diligence review.
On prior notice to Lessor, Lessee and its agents, contractors and employees
shall have access to the Premises (and all records and other information related
to the Premises as set forth on Exhibit C shall be made available to, or shall
be provided to, Lessee by Lessor). The examinations shall be conducted during
business hours, from time to time, and subject to the rights of tenants, and
shall not under any circumstances compromise or affect the structural integrity
of the Premises. Lessee may have the Premises surveyed without Lessor’s prior
approval. Lessee must obtain Lessor’s prior written approval of the scope and
method of any physically intrusive environmental inspection, testing or
investigation of the Premises (other than a Phase I environmental inspection
which Lessee may obtain in its sole discretion) including, without limitation,
any inspection which would involve taking subsurface borings or related
investigations, and any inspection which would alter the physical condition of
the Premises. Lessor and its representatives, agents, and/or contractors shall
have the right to be present during any testing, investigation, or inspection of
the Premises. In no event shall Lessee or any of its agents, representatives or
independent contractors contact any tenant at the Premises, any governmental
agencies having jurisdiction over the Premises (except for a status of notices
of violations, if any, and a confirmation of the zoning status of the Premises
by Lessee and/or through a zoning report Lessee may order from Bock & Clark, and
the existence of the certificates of occupancy or their equivalent), or Lessor’s
vendors directly without Lessor’s prior written approval. Lessor shall provide
to Lessee the information on Exhibit “C” attached hereto (in Lessee’s Buffalo,
New York office Attention: Sandra L. Herberger), electronically or by hard copy
within one (1) business day after receipt of the same from the current owner,
which information Lessor shall seek and demand as soon as Lessor has the right
to do so.

5.3 Lessor shall provide reasonable cooperation with respect to Lessee’s
investigations, inspections and reviews hereunder. If the Premises (or any
investigation, inspection or review conducted by Lessee hereunder) is
unsatisfactory to Lessee, in Lessee’s sole and absolute discretion, Lessee may
(for any reason or no reason) terminate this Lease by providing written notice
to Lessor prior to the end of the Inspection Period, TIME BEING OF THE ESSENCE.
Lessor’s failure to deliver to Lessee any of the above items within the period
provided shall not result in the extension of the Inspection Period, and
Lessee’s sole remedy therefor shall be Lessee’s right to terminate this Lease by
delivering written notice thereof to Lessor on or prior to the expiration of the
Inspection Period. All information provided by Lessor to Lessee or obtained by
Lessee relating to the Premises

 

- 7 -



--------------------------------------------------------------------------------

in the course of Lessee’s review, including, without limitation, any
environmental assessment or audit, if any (collectively, the “Reports”) shall be
treated as confidential information by Lessee and Lessee shall instruct all of
its employees, agents, representatives, and contractors (collectively, “Lessee
Representatives”) as to the confidentiality of all such information. Unless and
until Lessee acquires title to the Premises, Lessee shall maintain the
confidentiality of such information, and shall require Lessee Representatives
not to disclose any such information to any other party. Lessor shall be
entitled, without the requirement of posting a bond or other security, to
specific performance and injunctive or other equitable relief in the event of
any such breach or threatened breach. Notwithstanding the foregoing, the
confidentiality requirement set forth above shall not apply to (a) information
already in the public domain, (b) information already disclosed to others as
non-confidential by Lessor, the current owner of the Premises, the current
manager of the Premises or any agent or employee of any of them or
(c) information that must be disclosed pursuant to applicable law, order or
governmental demand. Lessee may share all information and Reports with its
attorneys, brokers, insurers, title insurers, surveyors, accountants, lenders
and other consultants provided Lessee informs them of the confidential nature of
this information.

5.4 Lessee’s obligations hereunder are subject to, contingent upon and
conditioned upon (i) Lessee receiving financial assistance through
payment-in-lieu-of tax agreements (“PILOT”) and related documentation acceptable
to Lessee, in Lessee’s sole discretion, as evidenced by a final inducement
resolution from the Nassau County Industrial Development Agency (the “IDA”),
(ii) the approval of this Lease and the transactions described herein by the
Board of Directors of Lessee’s corporate general partner, and (iii) the
agreement of IDA, Lessor and Lessee as to form and substance of the documents
and instruments to be executed and delivered by Lessor in connection with the
financial assistance from IDA to Lessee (the “IDA Documents”); provided however,
(x) Lessor and/or Lessee will execute IDA Documents that are reflective of
Lessee’s option to purchase the Premises prior to September 2, 2016 (as set
forth in Section 5.1 above), (y) Lessor and/or Lessee will not execute any IDA
related documents that after September 2, 2016 will (a) transfer Lessor’s title
to the IDA or (b) encumber Lessor’s title to the Premises in such a way that
would negatively affect the marketability of title to the Premises other than a
sublease and sub-sublease arrangements with the IDA and Lessor will consider in
good faith an execution and delivery of a mortgage securing the PILOT payments
which is the equivalent of a lien for unpaid real property taxes, and any
customary amendments in connection with the transfer of title to Lessee in the
event that Lessee exercises and closes on the Purchase Option (all of which IDA
documentation will be reviewed and agreed upon in good faith by Lessor, Lessee
and the IDA during the Inspection Period) and (z) should Lessee terminate the
Lease for any reason or the Lease is otherwise terminated (other than in
connection with the closing under the Purchase Option), any responsibility by
the Lessor or the Premises to the IDA must be simultaneously extinguished by the
Lessee (with such obligation to survive the aforementioned termination of the
Lease). The aforementioned contingencies are for the exclusive benefit of
Lessee, and if they are not satisfied Lessee may terminate this Lease by
providing written notice to Lessor prior to the end of the Inspection Period,
TIME BEING OF THE ESSENCE, and if Lessee fails to do so all of the contingencies
with respect to the PILOT, the IDA and, except as provided in the following
sentence, Lessor’s obligation to execute any documents and instruments in
connection therewith shall be deemed waived by Lessee and all references to the
PILOT and the IDA in this Lease shall be deemed deleted. Notwithstanding the
provisions of the preceding sentence, Lessor agrees at Lessee’s request to
execute those IDA Documents that have been previously approved by Lessor in
accordance with this paragraph. Lessor shall reasonably cooperate with Lessee,
and shall furnish Lessee with all information and materials reasonably

 

- 8 -



--------------------------------------------------------------------------------

requested by Lessee to the extent in Lessor’s possession, including information
and materials as may be required by Lessee’s auditors and/or in connection with
(a) requirements of the Securities and Exchange Commission and any public filing
required, applicable to Lessee and/or its affiliates and (b) Lessee’s seeking of
financial assistance from the IDA. Lessee shall pay all fees in connection with
the financial assistance sought by Lessee from the IDA as described above.
Subject to the confidentiality provisions set forth in this Lease which do not
prohibit disclosure to the IDA or its counsel or other advisors, Lessee may
make, any disclosures required or appropriate in connection with all of the
foregoing.

5.5 Lessor intends to acquire the Premises from Hicksville Project LLC on or
before the Commencement Date. Lessee’s obligations under this Lease are
expressly subject to, conditioned upon and contingent upon (a) Lessor (and only
Lessor) acquiring and holding insurable fee simple title to the Premises as of
the Commencement Date; (b) Lessor’s acquisition of the Premises and the personal
property therein having been duly authorized by the entity that conveyed the
same to Lessor; (c) Lessor furnishing Lessee by the Commencement Date with all
necessary approvals, consents and resolutions of the trustees of each trust
entity comprising Lessor authorizing the transactions contemplated hereby;
(d) Lessor furnishing Lessee with a Non-Disturbance Agreement (as hereinafter
defined) by the Commencement Date from all parties holding a Mortgage (as
hereinafter defined) encumbering the Premises; (e) all management agreements
affecting the Premises having been terminated prior to the Commencement Date;
(f) Lessor having cured by the Commencement Date all title objections raised by
Lessee that Lessor agrees to cure pursuant to Section 8 hereof, and there having
been no change in the status of title to the Premises between the date that
Lessee approves of the status of title (if at all) pursuant and subject to
Section 8 hereof and the Commencement Date; (g) Lessor having delivered to
Lessee the Non-Competition Agreement (as hereinafter defined), the Settlement
Statement (as hereinafter defined) with adjustments as of the Commencement Date
once prepared and delivered by Lessee’s title insurer and approved by Lessor and
Lessee, and the Memorandum of Lease (as hereinafter defined) along with the T.P.
584 and T.P. 584.1 forms and, to the extent required by the IDA, the IDA
Documents, all of the foregoing no later than the Commencement Date,
(h) following an update of the status of title through the Commencement Date,
Lessee having obtained a leasehold title insurance policy, and the IDA having
obtained a leasehold title insurance policy and a mortgage title insurance
policy insuring the mortgage encumbering the Premises securing the PILOT
obligations, all of such policies being effective and paid for by Lessee as of
the Commencement Date without any additional liens, encumbrances or exceptions
beyond what was disclosed in the initial commitments of title issued to Lessee
and the IDA and (i) if the current owner and/or current manager of the Premises
delivers to Lessor an updated rent roll, which Lessor shall promptly request
from the current owner and current manager of the Premises, Lessor having
delivered to Lessee a rent roll certificate, attached to which is a current rent
roll, pursuant to which Lessor certifies to Lessee, to Lessor’s knowledge, that
the rent roll is accurate and that there are no other tenants at the Premises
except those set forth on such rent roll, and a certificate certifying that all
of the representations and warranties of Lessor under this Lease are true and
correct in all material respects on and as of the Commencement Date except as
modified hereby. The aforementioned contingencies are for the exclusive benefit
of Lessee, and may be waived by Lessee only, in whole or in part, in writing. In
the event that all such contingencies are not satisfied or waived by Lessee in
writing (it being understood that subsection (a) of this Section 5.5 respecting
Lessor’s ownership of the Premises cannot be waived), Lessee may terminate this
Lease by providing written notice to Lessor no later than three (3) business
days after the Commencement Date but prior to occupancy of the Premises by
Lessee, and, provided such

 

- 9 -



--------------------------------------------------------------------------------

contingencies are not satisfied because of any acts of Lessor in violation of
this Lease, upon such termination Lessor shall promptly reimburse Lessee in an
amount equal to the documented reasonable out-of-pocket costs and expenses
incurred by Lessee in connection with this Lease and its due diligence
investigations of the Premises (including attorneys’ fees).

5.6 In the event that Lessee obtains the financial assistance from the IDA
described in Section 5.4 hereof, Lessor shall be obligated to execute and
deliver the IDA Documents only in form and substance previously agreed to by
Lessor, Lessee and IDA.

5.7 It is the parties’ understanding that Lessor intends to acquire the Premises
no later than November 1, 2013, and that the Commencement Date will be
November 1, 2013. The Commencement Date shall be adjusted to the date that
Lessor acquires the Premises if such acquisition occurs after November 1, 2013;
provided, however, if Lessor has not acquired fee title to, and has not
delivered possession of the Premises to Lessee by, January31, 2014, Lessee may
terminate this Lease on written notice to Lessor, and upon such termination
Lessor shall promptly reimburse Lessee in an amount equal to the documented
reasonable out-of-pocket costs and expenses incurred by Lessee in connection
with this Lease and its due diligence investigations of the Premises (including
attorneys’ fees). If Lessor shall be unable to deliver possession of the
Premises on the date anticipated for the commencement of the Term hereof (i.e.
November 1, 2013) because Lessor through no fault of Lessee has not acquired fee
title to the Premises, Lessor shall not be subject to any liability, nor shall
the validity of this Lease nor the obligations of Lessor or Lessee hereunder be
thereby affected, but the rent payable hereunder shall be abated and the
Commencement Date extended to the date that Lessor has acquired title to the
Premises and given Lessee possession thereof. If by reason of such delay, the
Term of this Lease shall commence subsequent to such anticipated Commencement
Date of November 1, 2013, the Term of this Lease shall not be deemed extended
for the same period and shall expire on December 31, 2028. Notwithstanding the
foregoing, and for purposes of avoiding any ambiguity, Lessee may terminate this
Lease upon written notice to Lessor in the event that Lessor has not acquired
fee title to, and has not delivered Lessee possession of, the Premises by
January 31, 2014, and upon such termination Lessor shall promptly reimburse
Lessee in an amount equal to the documented reasonable out-of-pocket costs and
expenses incurred by Lessee in connection with this Lease and its due diligence
investigations of the Premises (including attorneys’ fees).

5.8 It is clearly understood that this Lease is completely net on the part of
Lessor with no right of offset on the part of Lessee. It is agreed that all
costs, expenses and charges of every kind and nature whatsoever relating to the
Premises which first may arise or first become due during the Term of this Lease
including, without limitation, those relating to the maintenance, preservation,
care, repair, replacement and operation of the Premises (including, without
limitation, all costs, expenses and charges for water, sewer, natural gas,
electricity, telephone and any other utility used upon or furnished to the
Premises) shall be paid and/or performed by Lessee, at Lessee’s sole cost and
expense, provided that Lessee shall have no obligation to make any capital
repairs or replacements to the buildings, improvements or mechanical systems
located at or on the Premises prior to the Commencement Date. All taxes,
charges, costs and expenses which Lessee is obligated to pay under any
provisions of this Lease together with all interest and penalties that may
accrue thereon in the event of Lessee’s failure to pay the same as herein
provided, all other costs and expenses for which Lessee is responsible
hereunder, which Lessor may suffer or incur, and any and all other sums which
may become due, by reason of any default of Lessee or failure on Lessee’s part
to comply with the

 

- 10 -



--------------------------------------------------------------------------------

agreements, terms, covenants and conditions of this Lease on Lessee’s part to be
performed, and each or any of them, shall be deemed to be additional rent and,
in the event of non-payment, Lessor shall have the rights and remedies provided
herein in the case of non-payment of Rent.

5.9 In the event that Lessor sells, transfers or conveys the Premises or any
portion thereof to a person or entity that is not approved by the IDA (to the
extent that such approval is required) and such sale, conveyance or transfer by
Lessor invalidates the IDA Documents or causes the loss of any financial
assistance represented thereby, including but not limited to any IDA lease,
sublease, subsublease or PILOT agreement, then Lessee may terminate this Lease
on written notice to Lessor.

5.10 Lessee may not terminate this Lease under any circumstances without also
simultaneously terminating the other three (3) leases referred to in Section 1.2
hereof, and any termination of this Lease by Lessee shall be deemed to be a
termination of the other three (3) leases. Lessee may exercise the Purchase
Option only if it also exercises the purchase options under the other three
(3) leases referred to in Section 1.2 hereof, and the closings of the sales of
all four (4) transactions shall occur simultaneously.

 

6. LESSOR’S WARRANTIES, REPRESENTATIONS AND COVENANTS

6.1 Lessor warrants, represents and covenants to Lessee as follows as of the
Commencement Date:

(a) To Lessor’s knowledge, no portion of the Premises is in violation of (i) any
law, statute, ordinance, rule, code, regulation or order (including but not
limited to zoning ordinances, building codes, Americans with Disabilities Act,
or similar state or local law, or Environmental Laws, as hereinafter defined) or
(ii) any covenant, easement, right of way or restriction affecting all or any
portion of the Premises, which would have a material adverse effect on the
operation of the Premises as a self storage facility.

(b) No person or entity comprising Lessor has received any written notice of,
nor is there pending, any condemnation proceeding (or transfer in lieu thereof)
or foreclosure proceeding (or transfer in lieu thereof) affecting the Premises
or any part thereof.

(c) Other than with respect to payment of interest on security deposits, no
person or entity comprising Lessor has received any written notice of, nor is
there pending, any litigation, claim, action or proceeding against Lessor or any
person or entity comprising Lessor, or involving the Premises or any Lease,
Contract or Permit, which would have a material adverse effect on the operation
of the Premises as a self storage facility.

(d) To Lessor’s knowledge, no Hazardous Materials (as hereinafter defined) are
present at, in, on or under the Premises, or any part thereof. No person or
entity comprising Lessor has received any notice of or information reflecting
any violation of Environmental Laws related to the Premises (or any portion
thereof) or the presence or release of Hazardous Materials on or from the
Premises (or any portion thereof). No clean up, investigation, remediation,
administrative order, consent order, agreement or settlement is in existence
with respect to the Premises or any part thereof nor, to the knowledge of
Lessor, is any such investigation, remediation, administrative order, consent
order, agreement or settlement threatened, planned or anticipated. No person or
entity comprising Lessor has engaged in or permitted any release, spill,
generation, disposal, storage or

 

- 11 -



--------------------------------------------------------------------------------

handling of any Hazardous Materials on the Premises, or any part thereof. There
are no underground storage tanks located on, in or under the Premises. Lessor
will give immediate oral and written notice to Lessee of Lessor’s receipt of any
notice involving a violation, threat of violation or suspected violation of any
one (1) or more Environmental Laws. Lessor has no knowledge of any tenant or
occupant at the Premises who may be storing, releasing or generating any
Hazardous Materials.

(e) To Lessor’s knowledge, the entity from whom Lessor will acquire title to the
Premises is a properly formed entity, in good standing in the State of its
formation and the State in which the Premises are located and was duly
authorized to convey the Premises to Lessor. Each trust entity comprising Lessor
is duly organized, validly existing and in good standing under the laws of the
State of its formation and the State in which the Premises are located. Each
trust entity comprising Lessor has full power and authority to own, operate and
lease the Premises.

(f) Lessor has the full power and authority to enter into this Lease and to
perform Lessor’s obligations hereunder. This Lease constitutes and contains
legal, valid and binding obligations of Lessor enforceable against Lessor in
accordance with its terms.

(g) The financial information given to Lessee by Lessor or any agent of Lessor
concerning the Premises and its operation to Lessor’s knowledge is true and
correct in all material respects, and fairly represents the stated revenues and
operating expenses of and for the Premises.

(h) There are no leases, tenancies or occupancies affecting the Premises except
the Leases, all of which have or shall be made available to Lessee for review.
All of the Leases are self storage leases, and to Lessor’s knowledge are in full
force and effect, have not been terminated, modified or assigned, and have been
fully complied with by the landlords and tenants thereunder. There are no
commercial leases (such as billboard, retail, cell tower, communications, or
office) or residential leases affecting the Premises. There is no person
residing on any part of the Premises.

(i) Except with respect to self storage Leases in the ordinary course of
commercially reasonable business and consistent with past practice, no tenant is
entitled to any alterations, installations, decorations or other similar work
(not yet performed) for consideration (not yet given) in connection with its
tenancy.

(j) None of the persons or entities comprising Lessor is a foreign person or
entity under the Foreign Investment Real Property Tax Act (“FIRPTA”).

(k) Each person and entity comprising Lessor is solvent, and the consummation of
the transaction contemplated hereby will not render any person or entity
comprising Lessor insolvent. No person or entity comprising Lessor is involved
in, nor are they contemplating, any bankruptcy, reorganization or insolvency
proceedings. The Rent constitutes fair consideration, and was negotiated in good
faith pursuant to arms-length negotiation.

(l) Neither this Lease nor to Lessor’s knowledge any other document furnished by
or on behalf of Lessor in connection with this Lease contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein not misleading.

 

- 12 -



--------------------------------------------------------------------------------

(m) To Lessor’ knowledge, there are no latent defects affecting the Premises.
All buildings and improvements on the Premises are structurally sound (including
all roofs and foundations) and all mechanical systems serving the Premises such
as the heating, ventilating, air conditioning, plumbing, electrical, security,
climate control, sprinkler, lighting, sewer (storm and sanitary) and drainage
systems, are in good working order and comply with applicable laws, statutes,
codes, ordinances, rules and regulations. To Lessor’s knowledge, there is no
termite (or other insect) infestation of any kind at the Premises or any portion
thereof. There are no pending or, to the knowledge of Lessor, contemplated,
planned, anticipated or threatened, any tax assessment (other than normal
property tax assessments), special assessment or, except as disclosed to Lessee,
reduction proceedings related to the Premises or any part thereof. Any refunds
that are applicable to the time period prior to the Commencement Date shall
belong to Lessor, and shall be returned to Lessor if credited to Lessee on
future tax bills or received by Lessee from the tax authorities.

(n) The execution, delivery and performance of this Lease by Lessor comply with
the trust agreements and instruments of those trusts comprising Lessor, and have
been duly authorized by the trustees of such trusts.

(o) All Permits, Leases and Contracts are valid, binding and in full force and
effect, and none of the entities comprising Lessor is in breach thereunder.
There are no oral Leases. Copies of all of the Contracts have been delivered to
Lessee. All Contracts are in writing.

(p) To Lessor’s knowledge, there are no notices of outstanding requirements or
recommendations with respect to the Premises from (a) any insurance company
which issued a policy pertaining to the Premises or (b) any board of fire
underwriters or other body exercising similar functions. Prior to Commencement
Date, Lessor carries the following insurance: property/casualty, and liability
(including contractual liability). Lessor has given due and timely notice of any
claim and of any occurrence known to Lessor which may give rise to a claim
affecting the Premises, and has otherwise complied in all respects with the
provisions of such policies.

(q) The current record owner of the Premises and personal property therein is
Hicksville Project LLC. Lessor has entered into a binding agreement to acquire
the Premises and personal property therein from Hicksville Project LLC which is
scheduled to close on November 1, 2013. Lessor shall fully comply with the terms
of such agreement and, to the extent that Lessor has the right to do so, Lessor
shall specifically enforce its rights to acquire the Premises under such
agreement. Pursuant to such agreement, Hicksville Project LLC has no right to
list the Premises for sale or solicit other offers for the Premises, and cannot
enter into any agreement to sell or lease the Premises to any other party,
person or entity other than Lessor. To Lessor’s knowledge, no third party has
any agreement, contract, memorandum of understanding, option, right of first
refusal, letter of intent, or other right to acquire or lease any part of or any
interest in the Premises or any part thereof.

(r) The Premises are assessed as a separate and single tax lot; the Premises are
not a part of a larger tax lot. No portion of the Premises is partially or fully
exempt from real property taxation. There are no roll back taxes, assessments
(other than normal property tax assessments), special assessments or respreads
due on the Premises or any part thereof.

 

- 13 -



--------------------------------------------------------------------------------

(s) Lessor and its predecessor in title have timely paid in full any and all
sales, excise, employment and/or use taxes due in connection with the purchase
and/or sale of goods or services, the sale of inventory and/or merchandise, the
rental of storage units and/or the leasing of outdoor parking spaces for storage
or parking of vehicles prior to the Commencement Date.

(t) To Lessor’s knowledge, the Premises comply in all material respects with all
easements, rights of way, covenants and restrictions affecting the Premises. To
Lessor’s knowledge, the Premises have vehicular and pedestrian access to a
publicly dedicated road via existing, permitted curb cuts. To Lessor’s
knowledge, no portion of the Premises is a local, state or federal historic
landmark, and no portion of the Premises, to the knowledge of Lessor, is
archeologically significant. To Lessor’s knowledge, there is no cemetery or
burial ground on or under the Premises. To Lessor’s knowledge, there are no oil
and/or gas leases, or other similar mineral leases, affecting the Premises or
any part thereof, and no third party has any surface rights on or over the
Premises or any part thereof in relation to oil, gas or mineral rights. The
Premises are served by public water and public sanitary sewers; there are no
septic systems or private wells. To Lessor’s knowledge, all requisite variances,
permits, certificates, licenses and approvals necessary to own, use and operate
the Premises for self storage purposes have been obtained and are in effect.

(u) The Purchase Option is enforceable against Lessor subject to Lessor’s
acquisition of title to the Premises, and has priority over and is binding upon
any subsequent grantee, lessee, mortgagee and any other party obtaining an
interest in the Premises or any part thereof subsequent to this Lease. Any and
all mortgage indebtedness affecting the Premises may be and shall be satisfied,
terminated, discharged and defeased by Lessor at closing of title in the event
that Lessee exercises the Purchase Option.

(v) Prior to Commencement Date and subject to apportionment provided in this
Lease, to the extent due and payable all real property taxes, assessments, sewer
charges, water bills and utility charges affecting the Premises have been paid
in full or will be paid in full, and will be current.

(w) To Lessor’s knowledge, there are no Power Purchase Agreements affecting the
Premises.

(x) None of the persons or entities comprising Lessor is (i) identified on the
OFAC List (as hereinafter defined) or (ii) a person or entity with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
rule, regulation or Executive Order of the President of the United States. The
term “OFAC List” shall mean the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any law, rule, regulation or Executive Order of the President of the
United States, including, without limitation, trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States.

(y) There are no liens, encumbrances, easements, rights of way, covenants,
restrictions or agreements that could or would prevent, extinguish or interfere
with Lessee’s leasehold interest in the Premises or Lessee’s use and/or
occupancy of the Premises.

 

- 14 -



--------------------------------------------------------------------------------

(z) All utilities necessary for Lessee to operate a self storage facility at the
Premises are available at the Premises, including gas, electricity, water,
telephone and cable.

(aa) The use of the Premises by Lessee for self storage purposes is permitted as
of right under the zoning ordinance affecting the Premises.

(bb) Lessor never had, does not currently have, and shall not have, any
employees with respect to the Premises.

6.2 In the event that Lessor (or any entity comprising Lessor) learns that any
of the representations and warranties contained in or referred to in this
Agreement is or will become inaccurate, Lessor shall give prompt detailed
written notice thereto to Lessee.

6.3 The word “Lessor’s knowledge” in this Lease shall mean the knowledge of
Carlos A. Arredondo.

6.4 Any due diligence review, audit (such as an environmental audit of the
Premises) or other investigation or inquiry undertaken or performed by or on
behalf of Lessee to the extent of knowledge of Lessee shall limit, qualify,
modify, and amend the representations and warranties of Lessor made or
undertaken pursuant to this Lease to the extent necessary to eliminate any
inconsistency and to conform such representations and warranties to the
findings. The representations and warranties set forth herein shall be true and
correct in all material respects as of the Commencement Date, as deemed modified
by this Section 6.4, shall survive the Commencement Date for a period of ninety
(90) days, and those pertaining to the status and authority of Lessor shall be
reaffirmed by Lessor in the event that Lessee exercises the Purchase Option in
accordance with attached Exhibit “B”. In the event subsequent to the
Commencement Date, Lessee first becomes aware that any representation or
warranty of Lessor herein is or became untrue or materially inaccurate after the
expiration of the Inspection Period and has a material adverse effect on the
Premises and the operations thereof as a self-storage facility, Lessee may not
terminate this Lease but may sue Lessor for damages; provided, however, that
Lessee may only exercise its remedies under this Section 6.4 if Lessee did not
know of the material inaccuracy or untruth of any of Lessor’s representations or
warranties prior to the Commencement Date and did not terminate this Lease prior
to the Commencement Date, and further provided that any action for damages is
commenced within the aforementioned ninety (90) days survival period.

 

7. TAXES, CHARGES, UTILITIES, ASSESSMENTS, ADJUSTMENTS

7.1 From the Commencement Date and during the Term of this Lease, Lessee shall
be responsible for timely payment prior to the last day that same is due without
any penalty or interest of any and all real estate taxes or their equivalent and
payments in lieu of taxes affecting the Premises directly to the taxing
authority and/or the IDA. Upon Lessor’s request, Lessee shall provide Lessor
with proof of payment of same. If Lessor should receive any bills or invoices
for real estate taxes or payments in lieu of taxes, Lessor shall immediately
deliver same to Lessee.

7.2 From and after the Commencement Date and during the Term, Lessee shall be
responsible for timely payment of all charges for electricity, heat, water, gas
and any other utilities related to possession and occupancy of the Premises
directly to the utility providers. The parties shall cooperate in order to
effectuate an uninterrupted transfer of utility services to Lessee as of the

 

- 15 -



--------------------------------------------------------------------------------

Commencement Date, provided that no Power Purchase Agreements shall be
transferred to Lessee without Lessee’s express prior written consent. All costs
for utility services arising after the Commencement Date shall be the
responsibility of Lessee. All costs for utility services arising prior to the
Commencement Date shall be the responsibility of Lessor.

7.3 Lessor shall pay as and when due all sales tax, excise tax, use tax,
employment tax and any other tax which Lessor and Lessor’s predecessor in title
should have been collecting and remitting pursuant to law through the
Commencement Date, including but not limited to such taxes due in connection
with (a) the sale of inventory, merchandise and goods such as boxes and locks,
(b) the furnishing of services, (c) the leasing of self storage units and
collection of rent thereon and (d) the leasing of parking spaces and collection
of rent thereon (all of the foregoing collectively “Sales Tax”). To the extent
such information is in Lessor’s possession or is otherwise available to Lessor
upon request therefor, Lessor shall furnish Lessee with proof of payment of
Sales Tax before the end of the Inspection Period. Lessor hereby indemnifies,
defends and holds Lessee harmless from and against, and Lessor shall reimburse
Lessee for, any and all claims, liabilities, losses, damages and expenses
(including interest, penalties, attorneys’ fees, court costs and costs of
appeal) arising out of the failure by Lessor and/or Lessor’s predecessor in
title (including the current owner and current manager of the Premises) to pay
any and all Sales Tax due and payable for the period of time prior to the
Commencement Date. This indemnification obligation shall survive the expiration
of the Term, or earlier termination of this Lease as well as the closing of
Lessee’s acquisition of the Premises in the event that Lessee exercises the
Purchase Option.

7.4 The following are to be adjusted and apportioned as of the Commencement Date
by Lessor’s outside accountant, Peter Formanek, CPA, which adjustments and
prorations are subject to Lessor’s and Lessee’s approval, and shall be included
in a settlement statement prepared by Lessee’s title insurer reflecting such
adjustments and prorations (“Settlement Statement”) for execution by Lessor and
Lessee: All non-delinquent rental payments, non-delinquent real property taxes
and assessments and sewer charges. There shall be no adjustment or apportionment
for yellow pages, signs, billboards or other advertising involving Westy Self
Storage. Lessee shall receive a credit of $16,000 with respect to miscellaneous
items of personal property. Upon request, Lessor, to the extent in Lessor’s
possession, shall submit to Lessee receipts evidencing the payment of taxes,
assessments, utility charges, water charges, sewer charges and other charges
through the Commencement Date. Lessor will obtain meter readings on or about the
Commencement Date for utilities, and shall pay the bills when due; provided,
however, that any unpaid utilities that constitute liens on the Premises shall
be paid by Lessor at or prior to the Commencement Date. Lessee will be given a
credit on the Commencement Date for all security deposits and prepaid rents
under the Leases which have been paid as of the Commencement Date, however, to
the extent that any security deposits have been returned to tenants, Lessee
shall not receive a credit therefor so long as Lessor furnishes Lessee with
proof that such tenants received all such refunded security deposits. Any rental
payments which have come due, but are not paid, by the Commencement Date shall
belong to Lessee and may be collected by Lessee from the tenants after the
Commencement Date. Lessor shall prepare a schedule of delinquent and prepaid
rentals, and security deposits, as of the Commencement Date. All such delinquent
rents collected by Lessee after the Commencement Date may be retained by Lessee.
Neither Lessor nor any of the persons or entities comprising Lessor shall be
entitled to a credit for delinquent rent, except that Lessor shall receive a
credit at the Commencement Date in an amount equal to 50% of delinquent rents
that are less than sixty (60) days past due as of the Commencement Date from
tenants, and only those tenants, who are in arrears for not more than sixty

 

- 16 -



--------------------------------------------------------------------------------

(60) days as of the Commencement Date. Lessor shall not collect any rent or
other sums after the Commencement Date, and any such rent or other sums received
shall be promptly delivered to Lessee. All rental payments applicable to the
Commencement Date shall belong to, and shall be adjusted in favor of, Lessee.
During the Term, Lessee shall be obligated to pay for real property taxes and
assessments applicable only to the period of time after the Commencement Date.
Lessor shall be obligated to pay for real property taxes and assessments
applicable only to the period of time prior to the Commencement Date. The
proration of real estate taxes and assessments shall be based upon the current
tax fiscal year for the Premises unless the custom and practice for real estate
transactions in the county where the Premises is located is otherwise, whereupon
the custom and practice will be employed. There shall be a readjustment and
“true up” after the Commencement Date if necessary to effectuate the
requirements of this Section 7.4. This Section 7.4 shall survive the termination
of this Lease.

7.5 Lessor shall pay when due any and all state and local transfer taxes,
grantor’s tax, deed stamps and similar taxes in connection with this Lease.

7.6 Upon the Commencement Date, Lessor shall turn over to Lessee, all keys,
security deposits, if any, unless credited to Lessee. Lessee may notify each and
every tenant in writing that each tenant must attorn to Lessee and forthwith
deliver all rent to Lessee. Lessor shall cooperate if requested by Lessee,
including the furnishing and/or posting of written notices to tenants, as
requested by Lessee.

 

8. TITLE

Lessee shall promptly order at its sole cost and expense (i) a current
commitment for owner’s and/or leasehold title insurance covering the Premises
and all beneficial easements and (ii) a current instrument survey dated after
the date of this Lease certified to Lessee and Lessee’s title insurer prepared
by a licensed land surveyor according to 2011 ALTA/ASCM Standards showing the
boundaries of the Premises, the location of any easements (benefiting and
burdening), rights-of-way, improvements and encroachments thereon and certifying
the number of acres (the “Survey”). Lessee may order at its sole cost and
expense UCC and other searches. Lessee shall have the right to raise objections
to the status of title to the Premises. Without limitation, one or more liens,
encumbrances, restrictions, covenants, easements, rights of way or other matters
affecting title shall constitute title defects to which Lessee may object, in
Lessee’s sole and absolute discretion. If Lessee raises any objections to title
to the Premises, Lessee shall notify Lessor, in writing, of such objections no
later than the end of the Inspection Period (“Title Objection Notice”) and if
Lessee fails to provide such notice it shall be deemed to have waived any and
all title objections except for “Must Cure Obligations” (as hereinafter
defined). Lessor shall notify Lessee, in writing, within three (3) business days
after Lessor’s receipt of the Title Objection Notice (“Title Response”) stating
(i) which objections Lessor shall cure and (ii) which objections Lessor has
elected not to cure. If Lessor fails to furnish the Title Response to Lessee
within such three (3) business day period, Lessor shall be deemed to have
elected not to cure any of Lessee’s title objections. If Lessor elects in the
Title Response not to cure all of Lessee’s title objections set forth in the
Title Objection Notice, Lessee may terminate this Lease by providing written
notice to Lessor within three (3) business days following Lessee’s receipt of
the Title Response. If Lessor does not furnish Lessee with a Title Response
within the aforementioned three (3) business day period, Lessee may terminate
this Lease by providing written notice to Lessor no later than five (5) business
days after the end of the Inspection Period. If Lessor does furnish Lessee

 

- 17 -



--------------------------------------------------------------------------------

with a written response to the Title Objection Notice, but Lessor fails to cure
by the Commencement Date any and all of Lessee’s title objections that Lessor
indicated in its Title Response that Lessor would cure, then Lessee may
terminate this Lease on written notice to Lessor. If Lessee does not terminate
this Lease as provided in this Section 8, such uncured title objections, other
than Must Cure Obligations, shall be deemed to be “Accepted Encumbrances”
acceptable to Lessee and shall no longer be deemed objections to title.
Notwithstanding anything to the contrary herein, Lessor shall be obligated to
cure the Must Cure Obligations by the Commencement Date, except for any
mortgages for which Lessor obtains a Non-Disturbance Agreement. If Lessee
exercises the Purchase Option, Lessor shall be obligated, no later than the
closing of the sale of the Premises to Lessee, to satisfy, terminate, defease
and discharge (and same not being raised as an exception to title shall be
deemed Lessor’s compliance), any and all (a) mortgages, deeds of trust,
assignments of leases and rents, financing statements and other financing liens
and (b) mechanic’s liens, judgment liens and other monetary liens created by
Lessor (collectively “Must Cure Obligations”). If Lessee exercises the Purchase
Option, and if Lessor has elected not to cure or does not cure on or before the
closing of the sale of the Premises to Lessee, the title objections raised by
Lessee as well as the Must Cure Obligations, other than Permitted Encumbrances,
then Lessee may terminate this Lease and the Purchase Agreement by providing
written notice to Lessor. Prior to the Commencement Date and the issuance of
Lessee’s policy of leasehold title insurance, Lessee may raise title objections
that arise subsequent to the issuance of Lessee’s title commitment and Lessee’s
Survey, and may terminate this Lease, if such title exceptions and/or defects
were not disclosed in the initial title commitment and initial survey, and are
not cured by Lessor prior to the Commencement Date. For purposes of this Lease,
“Permitted Encumbrances” shall mean (a) the IDA Documents, (b) encumbrances
caused by the acts or omissions of Lessee, (c) any title exceptions disclosed in
Lessee’s title insurance commitment, or matters shown on the Survey, to which
Lessee does not object, and (d) any Accepted Encumbrances.

 

9. NON-COMPETITION

Lessor shall deliver to Lessee on or before the Commencement Date a
non-competition agreement for the benefit of Lessee, in the form attached hereto
as Exhibit “D”, which shall be executed by the parties set forth therein
(“Non-Competition Agreement”). The Non-Competition Agreement shall have a term
of four (4) years commencing as of the Commencement Date, and shall prohibit
competition within a 4-mile radius of the Premises. The parties agree that the
Non-Competition Agreement is a material inducement to Lessee to enter into this
Lease. The Non-Competition Agreement shall terminate in the event that Lessee
terminates this Lease or if the Lease if otherwise terminated. The
Non-Competition Agreement shall remain in full force and effect if the Lease
remains in effect, and shall continue to remain in effect if Lessee exercises
the Purchase Option and subsequently acquires title to the Premises.

 

10. LESSOR’S RIGHT TO PERFORM LESSEE’S COVENANTS

If Lessee fails to pay any real estate tax or utility charge due from Lessee in
accordance with the provisions of this Lease, or if Lessee shall default in the
observance or performance of any other term, covenant or condition in this Lease
binding on Lessee, Lessor may, without thereby waiving such default by Lessee,
remedy such default for the account of Lessee after first providing Lessee with
written notice and a reasonable opportunity to cure any such non-payment and/or
default. In the event Lessor makes any expenditures in connection therewith,
such reasonable expenditures shall

 

- 18 -



--------------------------------------------------------------------------------

be promptly payable by Lessee to Lessor, together with interest thereon at the
rate of five (5%) percent per annum above the Prime Rate announced from time to
time by Citibank, N.A. or if Citibank is no longer in existence or no longer
publishes its prime lending rate, then the prime lending rate of any successor
bank to Citibank (the “Interest Rate”) from the date of the making of such
expenditure by Lessor. In the event that twice in any calendar year Lessee shall
have defaulted in the payment of Rent or additional rent, or any part of either,
then any further default by Lessee within such calendar year shall permit Lessor
to collect from Lessee, upon demand, in addition to any interest payable
hereunder, a late charge equal to ten percent (10%) of the amount of Rent and
additional rent so due as compensation to Lessor for the costs incurred by it as
a result of such defaults, Lessor and Lessee acknowledging that the actual
amount of such costs would be impossible to ascertain.

 

11. ACCEPTANCE OF PREMISES “AS IS”

Subject to Lessee’s due diligence investigations and termination rights set
forth herein, and subject to Lessor’s representations and warranties set forth
herein, Lessee agrees to accept possession of the Premises in their “As Is,
Where Is” condition.

 

12. IMPROVEMENTS

Lessee may not construct, or have constructed, any new buildings on the
Premises, without Lessor’s prior written consent. Lessee may make decorative
changes to the Premises which are non structural in nature and do not affect the
electrical, mechanical or plumbing systems of the building costing less than
$100,000 in the aggregate with respect to any one project, without first
obtaining Lessor’s consent, but upon notice to Lessor and otherwise subject to
the terms of this Lease. Lessee may make improvements, alterations and/or
renovations to the Premises after first obtaining Lessor’s written consent,
which consent shall not unreasonably be withheld, conditioned or delayed;
provided, however, Lessor may not withhold consent if any such alteration,
renovation or improvement does not materially adversely affect the lobby and
otherwise enhances the self storage facility located on the Premises and does
not diminish the value of the Premises.

 

13. MAINTENANCE OF PREMISES

13.1 Lessee shall, at its sole cost and expense, maintain the Premises in good
order and condition, reasonable wear and tear excepted. After the expiration of
the Option Period, if this Lease remains in effect and if Lessee has not
exercised the Purchase Option, Lessee shall paint the concrete floors and
corridors of the building on the Premises at such times as are necessary in
Lessee’s commercially reasonable judgment and prior to the surrender of the
Premises to Lessor at the end of the Term (as opposed to any earlier termination
of this Lease, other than in connection with a default by Lessee hereunder, or
following the exercise of the Purchase Option) with aquapon paint for concrete
floors and enamel paint as existing on corridor panels.

13.2 At the expiration of the Term (except in connection with the closing
pursuant to the Purchase Option), or upon any earlier termination of this Lease,
Lessee shall surrender the Premises in good condition, reasonable wear and tear
excepted. Before surrendering the Premises, Lessee shall (i) remove all of its
signage, personalty and inventory from the Premises and otherwise comply with
its obligations under Section 3.8 of the Lease, and to the extent that such
signage, personalty and/or

 

- 19 -



--------------------------------------------------------------------------------

inventory has not been removed from the Premises Lessor may remove the same,
(ii) transfer to Lessor the local telephone numbers and fax numbers currently
used at and for the Premises, and cooperate with Lessor in order to effectuate
an uninterrupted transfer of utility services to Lessor as of the surrender
date, provided that no Power Purchase Agreements shall be transferred to Lessor
without Lessor’s express prior written consent, (iii) remove all references to
the Premises from any existing internet website of Lessee, (iv) continue to
operate the Premises as a self-storage facility in the ordinary course of
commercially reasonable business consistent with past practice and transfer to
Lessor the customer lists and related information respecting the tenants of the
Premises and (v) distribute to tenants a letter regarding a change of ownership
as and when requested by Lessor. Lessee shall pay all Sales Taxes that Lessee
should have been collecting and remitting pursuant to law from and after the
Commencement Date through the Term or earlier termination of this Lease and
hereby indemnifies, defends and holds Lessor harmless from and against, and
Lessee shall reimburse Lessor for, any and all claims, liabilities, losses,
damages and expenses (including interest, penalties, attorneys’ fees, court
costs and costs of appeal) arising out of the failure by Lessee to pay such
Sales Taxes. Lessee will turn over to Lessor all security deposits and prepaid
rents under the Leases which have been paid as of the surrender date, however,
to the extent that any security deposits have been returned to tenants, Lessor
shall not receive a credit therefor so long as Lessee furnishes Lessor with
proof that such tenants received all such refunded security deposits. Any rental
payments which have come due, but are not paid, by the surrender date shall
belong to Lessor and may be collected by Lessor from the tenants after the
surrender date. Lessee shall prepare a schedule of delinquent and prepaid
rentals, and security deposits, as of the surrender date. All such delinquent
rents collected by Lessor after the surrender date may be retained by Lessor.
Lessee shall not collect any rent or other sums after the surrender date, and
any such rent or other sums received shall be promptly delivered to Lessor. The
proration of real estate taxes and assessments shall be based upon the current
tax fiscal year for the Premises unless the custom and practice for real estate
transactions in the county where the Premises is located is otherwise, whereupon
the custom and practice will be employed. Provided Lessee is not in default on
the surrender date, there shall be a readjustment and “true up” after the
surrender date if necessary to effectuate the requirements of this Section 13.2.
Lessee’s obligation to observe and perform Lessee’s covenants and obligations
under Sections 13.1 and 13.2 shall survive the expiration of the Term or earlier
termination of this Lease.

13.3 Lessee shall not commit any waste, damage or any injury to the Premises or
any part thereof, and shall take all reasonable precautions and actions to
prevent others from committing any of the foregoing.

13.4 During the Term, Lessor shall have the right to enter the Premises at all
reasonable times during normal business hours to examine or inspect the same and
to make any repairs to the Premises that Lessee failed to make in accordance
with this Lease (after first giving Lessee written notice of such necessary
repairs and a reasonable opportunity to make such repairs except in the event of
emergency); provided, however, that any person or entity related to or
affiliated with Lessor who leases a unit may enter such unit in accordance with
the terms of its unit lease agreement. During the last twelve (12) months of the
Term, Lessor may show the Premises to prospective tenants and purchasers during
normal business hours. Lessor, in its capacity as Lessor, shall not enter the
Premises without first furnishing Lessee at least twenty-four (24) hours prior
notice, except in the case of emergency when no notice shall be required. In no
event shall Lessor interfere with the conduct of Lessee’s business, except as
may be necessary in the case of emergency. Lessee shall

 

- 20 -



--------------------------------------------------------------------------------

have the right to accompany Lessor during any entry by Lessor upon the Premises.
Lessor shall not have access to any of the tenants’ units or any of Lessee’s
confidential or proprietary materials or information. Lessee will not do any act
or suffer any act to be done which will in any way encumber the fee title of
Lessor in and to the Premises or in any way subject the Premises to any claim by
way of lien or encumbrance, whether by operation of law or by virtue of any
express or implied contract by Lessee. If any mechanic’s, materialmen’s,
vendor’s, laborer’s or other lien, shall be filed against the Premises or
against Lessor arising out of labor or materials used in the construction or
alteration of, or installed in, any building or improvement on the Premises by
Lessee (whether or not such lien is valid or enforceable as such), Lessee shall,
at its sole cost and expense, cause the same to be cancelled, discharged or
removed of record by filing a bond, by payment into court, by satisfaction or
otherwise within thirty (30) days after Lessee receives written notice of filing
thereof.

 

14. COMPLIANCE WITH LAWS/ENVIRONMENTAL

14.1 During the Term, Lessee shall, at Lessee’s sole cost and expense, comply
with all statutes, codes, laws, ordinances, orders, decrees, injunctions, rules,
regulations, permits, licenses and requirements of all federal, state, county,
municipal and other governmental, departments, commissions and boards pertaining
to the Premises. Lessee shall not be liable or responsible for (a) any
violations of any of the foregoing that existed prior to the Commencement Date
or (b) any orders, decrees, injunctions or requirements that Lessor failed to
comply with prior to the Commencement Date. All of the foregoing in the previous
sentence shall remain the obligation of Lessor.

14.2 “Hazardous Materials” shall mean, without limitation, any pollutant,
flammable material, explosive material, radioactive material, lead paint,
asbestos, asbestos containing material, urea formaldehyde, polychlorinated
biphenyl, fungal microorganism (mold), medical waste, gasoline, petroleum,
petroleum product, petroleum constituent, methane, hazardous material, hazardous
waste, toxic substance and/or any related material, as defined in, designated in
or regulated by the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. §§9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Appendix §§1801, et seq.),
the Resource Conservation and Recovery Act, as amended, (42 U.S.C. §§9601, et.
seq.), the Toxic Substances Control Act, as amended (15 U.S.C. §§2601, et. seq.)
and any and all other state, county, municipal and local laws, statutes, codes,
ordinances, rules and regulations.

14.3 “Environmental Laws” means any and all federal, state, county, municipal or
local laws (whether imposed by statute, code, ordinance, rule, regulation,
administrative or judicial order, or common law), now or hereafter enacted,
including the laws referred to in Section 14.2 hereof, governing health and
safety, as well as the environment, natural resources and/or Hazardous
Materials, including, without limitation, such laws (a) governing or regulating
the use, generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) governing or regulating the transfer of property upon a negative declaration
or other approval of a governmental authority of the environmental condition of
such property and/or (c) requiring notification or disclosure of releases of
Hazardous Materials or other environmental conditions whether or not in
connection with a transfer of title to or interest in property.

 

- 21 -



--------------------------------------------------------------------------------

14.4 During the Term, Lessee shall be in material compliance with all
Environmental Laws with respect to the Premises except that Lessee shall have no
obligation or liability with respect to the environmental condition of the
Premises as of the Commencement Date. If any environmental contamination by
Hazardous Materials is found on the Premises during the Term (but only to the
extent the release of Hazardous Materials arose during the Term unless caused by
Lessor or the current owner or manager of the Premises prior to the Commencement
Date) for which remedial action is required pursuant to Environmental Laws,
Lessee shall, at its sole cost and expense, take such remedial action as is
required by the appropriate governmental agency. Lessee agrees to defend,
indemnify and hold harmless Lessor from and against any claims, actions,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
(including, without limitation, attorney and consultant fees) arising out of
(i) the release of Hazardous Materials on the Premises from and after
Commencement Date (unless caused by Lessor or the current owner or manager of
the Premises prior to the Commencement Date) and/or (ii) any material violation
by Lessee of any Environmental Laws, which obligation shall survive the
termination or earlier expiration of this Lease. Notwithstanding the foregoing,
Lessor acknowledges that Lessee may use minor amounts of Hazardous Materials in
the ordinary course of operating the Premises, such as cleaning materials, which
Lessee shall utilize in accordance with all applicable Environmental Laws.

14.5 Lessor shall not cause or permit any Hazardous Materials to be brought
upon, stored, spilled, released or used in or about the Premises by Lessor, its
agents, employees or contractors. At all times during the Term, Lessor shall
comply with all applicable federal, state, county, municipal and local laws,
statutes, codes, ordinances, rules and regulations, including all Environmental
Laws and including all orders and directives of governmental authorities, in
connection with the condition of the Premises, except for environmental
contamination for which Lessee is responsible under Section 14.4 hereof. If any
Hazardous Materials, or any environmental contamination, are found on the
Premises that were caused by Lessor, or that were in existence prior to Lessee’s
occupancy of the Premises, for which any remedial action is required pursuant to
Environmental Laws, Lessor shall, at its cost and expense, take such remedial
action as is required by applicable Environmental Laws and governmental
authority. Lessor agrees to defend, indemnify and hold harmless Lessee from and
against any claims, actions, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses (including, without limitation, attorney
and consultant fees) arising out of (i) the presence or release on the Premises
of any Hazardous Materials that were in existence prior to the Commencement Date
and/or (ii) any material violation by Lessor, and/or the current owner or
manager of the Premises, of any Environmental Laws prior to the Commencement
Date.

 

15. LIABILITY AND CASUALTY INSURANCE.

15.1 During the Term, Lessee at its sole cost and expense shall:

15.1.1 Keep all building(s) and improvements and equipment on, in or appurtenant
to the Premises at the commencement of the Term and thereafter erected thereon
or therein, including all alterations, insured against loss or damage by fire
and such other risks as may be included in the standard form of extended
coverage from time to time available, and against such other risks as Lessor
from time to time reasonably may designate, in an amount not less than 100% of
the then “full replacement cost” (exclusive of the cost of excavations,
foundations and footings below the lowest basement floor). Such full replacement
cost shall be determined from time to time, at the

 

- 22 -



--------------------------------------------------------------------------------

request of Lessor, by one of Lessee’s insurers or, at the option of Lessor, by
an appraiser, architect or contractor selected by Lessor and reasonably
acceptable to Lessee. No omission on the part of Lessor to request any such
determination shall relieve Lessee of any of its obligations under this
Section 15.1.1.

15.1.2 Provide and keep in force comprehensive general public liability
insurance against claims for personal injury, death or property damage occurring
on, in or about the Premises or on, in or about the adjoining street, property
and passageways, such insurance to afford minimum protection, during the Term of
this Lease, of not less than $10,000,000 in respect of personal injury or death
to any one person, and of not less than $10,000,000 in respect of any one
occurrence, and of not less than $5,000,000 for property damage or such other
minimum amounts as Lessor may require.

15.2 Certificates of the insurance referred to in Section 15.1 shall be
delivered by Lessee to Lessor.

15.3 It is expressly understood and agreed that Lessor is not obligated to
obtain or pay for insurance on the Premises.

 

16. EMINENT DOMAIN

16.1 If title to any part of the Premises is taken for any public or
quasi-public use by virtue of the exercise of the power of eminent domain, or is
conveyed in lieu thereof, and Lessee determines, in Lessee’s commercially
reasonable discretion, that the remaining portion of the Premises is not
suitable for self storage purposes, then this Lease shall terminate, at the
option of Lessee, on the date that title is vested in the condemning authority.
If title to the whole of the Premises is taken by eminent domain or conveyance
in lieu thereof, then this Lease shall terminate as of the date that title is
vested in the condemning authority.

16.2 If this Lease is terminated under the provisions of this Section 16, Rent
shall be apportioned and adjusted as of the date of termination.

16.3 In the event of a partial taking or condemnation of the Premises (or
transfer in lieu thereof), and in the event that the portion of the Premises
remaining after such taking is adequate for the conduct of Lessee’s self storage
business, as determined by Lessee in its commercially reasonable discretion,
then Lessee shall continue occupancy of the remainder of the Premises but Rent
shall be proportionately reduced for the remainder of the Term based on the
diminution of the value of the Premises caused by such condemnation (or transfer
in lieu thereof).

16.4 All compensation awarded or paid upon a total or partial taking of the
Premises shall belong to and be the property of Lessor; provided, however, that
Lessee may make a claim or claims directly against the condemning authority for
(a) loss of business, and (b) damage to and the cost of removal of Lessee’s
personal property and trade fixtures, as long as such claim does not reduce the
award to Lessor.

 

- 23 -



--------------------------------------------------------------------------------

17. DAMAGE AND DESTRUCTION

Upon the occurrence of any damage to or destruction of improvements on the
Premises by fire or other casualty, Lessee shall promptly notify Lessor thereof,
and Lessee shall proceed to restore the Premises as nearly as is possible to the
condition the Premises were in immediately prior to such damage or destruction,
subject to such alterations as Lessee may elect to make in conformity with the
provisions of this Lease. Such restoration shall be commenced promptly and
whether or not the insurance proceeds, if any, shall be sufficient, shall be
substantially completed in no event later than two hundred and ten (210) days
after the date of such partial destruction or damage, or, in the event of a
total destruction of the Premises, no later than three hundred and sixty five
(365) days after the date of such destruction (unavoidable delays beyond
Lessee’s reasonable control excepted) and all insurance proceeds received by
Lessee (and any insurance proceeds that Lessor may receive) on account of such
damage or destruction shall be applied to the payment of the costs of the
aforesaid restoration. This Lease shall not terminate or be affected in any
manner and Lessee shall not be relieved of its liability to pay the full Rent
and additional rent and other charges payable under this Lease or from any other
obligations under this Lease by reason of damage to or total, substantial or
partial destruction of the building(s), improvements or equipment on, in or
appurtenant to the Premises at the commencement of the Term or thereafter
erected thereon or therein, or by reason of the untenantability of the Premises
or any part thereof. Notwithstanding anything to the contrary in this
Section 17, Lessee shall not be obligated to rebuild or restore the Premises if
damage or destruction of more than 50% of the improvements on the Premises
occurs during the last year of the Term, in which event Lessee shall assign its
insurance proceeds to Lessor and pay to Lessor the amount of the deductible
under its policy. Lessee hereby waives the provisions of Section 227 of the Real
Property Law of the State of New York and of any other law of like import now or
hereafter in force and agrees that the provisions of this Section 17 shall
govern and control in lieu thereof.

 

18. INDEMNIFICATION

18.1 Lessee shall indemnify, defend and save harmless Lessor from and against
all costs, expenses, claims, damages and penalties (collectively “Claims”),
including reasonable counsel fees, arising out of (a) Lessee’s failure to comply
with its obligations under this Lease and (b) loss of life, personal injury
and/or property damage occurring at the Premises; provided, however, that this
indemnification obligation shall not apply to Claims arising out of (i) any act
or negligence of Lessor or Lessor’s agents, contractors or employees, (ii) the
condition of the Premises as of the Commencement Date (including the
environmental condition thereof) or (iii) any environmental contamination or
violation that occurred on or prior to the Commencement Date or that was caused
by Lessor or the current owner or manager of the Premises prior to the
Commencement Date.

18.2 Lessee shall be in exclusive control and possession of the Premises as of
the Commencement Date, and Lessor shall not be liable for any injury or damage
to any property or to any person happening in, on or about the Premises from and
after the Commencement Date and during the Term, unless such injury or damage
arose out of the environmental condition of the Premises as of the Commencement
Date.

18.3 Lessor shall hold Lessee harmless, and shall indemnify and defend Lessee,
from and against, any and all losses, costs, expenses, obligations, claims,
demands, debts, liabilities and damages (collectively “Losses”) incurred by
Lessee in connection with Losses resulting from or relating to (i)

 

- 24 -



--------------------------------------------------------------------------------

any one (1) or more Excluded Liabilities and (ii) any and all Taxes or other tax
owed by Lessor, any person or entity comprising Lessor, any predecessor to such
persons and entities, the current owner of the Premises and/or the current
manager of the Premises.

 

19. DEFAULT

19.1 The occurrence of any one (1) or more of the following events, herein
sometimes called “events of default”, shall constitute a default under this
Lease by Lessee if not cured within the applicable grace period as follows:

(a) If Lessee fails to pay any installment of Rent, or any other amounts due and
payable under the Lease, and such failure shall continue for ten (10) days after
Lessee receives written notice of such non-payment from Lessor (provided that
Lessee shall not be in default if (i) Lessor refuses or fails to accept any such
payment, (ii) or changes the location of payment without notifying Lessee in
writing or (iii) Lessor fails to receive any wire from Lessee despite the use by
Lessee of the wire instructions provided by Lessor, and Lessee having received a
federal wire reference number); provided, however, that Lessor shall not be
obligated to provide Lessee with more than two (2) such written notices in any
one calendar year during the Term;

(b) If Lessee fails to materially perform any non-monetary covenants,
conditions, terms or provision hereof, unless such failure is remedied in all
material respects within thirty (30) days after Lessee receives written notice
from Lessor, provided that Lessee shall not be in default if reasonable and
necessary steps to remedy the default are taken by Lessee within such thirty
(30) day period and such default is remedied within 90 days;

(c) If Lessee admits insolvency or bankruptcy or its inability to pay its debts
as they may mature, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of a trustee or receiver for Lessee,
or for the major part of its property;

(d) If a trustee or receiver is appointed for Lessee or for the major part of
its property and is not discharged within sixty (60) days after such
appointment; or

(e) If bankruptcy, reorganization arrangements, insolvency or liquidation
proceedings, or other proceeding for relief under the bankruptcy law or similar
law or relief of debtors, are instituted by or against Lessee, and if instituted
against Lessee, are not dismissed, stayed or otherwise nullified within sixty
(60) days after such institution.

19.2 If any one (1) or more events of default remain uncured by any applicable
time or grace period, Lessor may at its option exercise any one or more of the
following remedies:

(i) Lessor may terminate this Lease by giving to Lessee written notice of
Lessor’s intention to do so, in which event the Term of this Lease shall end,
and all right, title and interest of Lessee hereunder shall expire on the date
stated in such notice, which shall not be less than ten (10) days after the date
of the notice by Lessor of its intention so to terminate, and Lessee shall then
quit and surrender the Premises to Lessor, but Lessee shall remain liable as
hereinafter provided;

 

- 25 -



--------------------------------------------------------------------------------

(ii) Lessor may terminate the right of Lessee to possession of the Premises by
giving written notice to Lessee that Lessee’s right of possession shall end on
the date stated in such notice, which shall not be less than ten (10) days from
the date of such notice, whereupon the right of Lessee to the possession of the
Premises or any part thereof shall cease on the date stated in such notice, and
Lessee shall then quit and surrender the Premises to Lessor, but Lessee shall
remain liable as hereinafter provided ;

(iii) Lessor may elect to institute legal proceedings to collect unpaid Rent and
all other sums due under the terms of this Lease, it being understood that
Lessor shall not be obligated to mitigate damages. Lessor shall also be entitled
to payment for reasonable leasing fees, legal fees, and other reasonable and
customary expenses incurred in reletting the Premises.

19.3 If Lessor exercises its remedies following a cured event of default, Lessor
may then or at any time thereafter re-enter and take complete and peaceful
possession of the Premises, by process of law, and may remove all persons and
personalty therefrom, and Lessee covenants in any such event, peacefully and
quietly to yield up and surrender the Premises to Lessor.

19.4 In case of any default, re-entry, expiration and/or dispossess by summary
proceedings or otherwise, (i) unpaid Rent then due shall be paid up to the time
of such re-entry, dispossess and/or expiration together with such costs as
Lessor may incur for legal expenses, attorneys’ fees, brokerage and/or putting
the Premises in good order, or for preparing the same for re-rental and
(ii) Lessor may re-let the Premises or any part or parts thereof, either in the
name of Lessor or otherwise, for a term or terms, which may at Lessor’s option
be less than or exceed the period which would otherwise have constituted the
balance of the Term of this Lease and may grant concessions or free rent. Lessor
may collect the rents from such re-letting or subletting and apply the same,
first to the payment of the expense of re-entry and re-letting, and secondly to
the Rent herein provided to be paid by Lessee pursuant to this Lease, and in the
event that the proceeds of such re-letting or subletting are not sufficient to
pay in full the foregoing, Lessee shall remain and be liable therefor, and
Lessee promises and agrees to pay the amount of any such deficiency from time to
time and Lessor may at any time and from time to time sue and recover judgment
for any such deficiency or deficiencies.

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Lessor from time to time at its election, and nothing contained
herein shall be deemed to require Lessor to postpone suit until the date when
the Term of this Lease would have expired if it had not been terminated under
the provisions of Section 19 hereof, or under any provision of law, or had
Lessor not re-entered the Premises. Lessor, at Lessor’s option, at Lessee’s cost
and expense, may make such alterations, repairs, replacements and/or decorations
in the Premises as Lessor in Lessor’s reasonable judgment considers advisable
and necessary for the purpose of re-letting the Premises; and the making of such
alterations and/or decorations shall not operate or be construed to release
Lessee from any liability hereunder as aforesaid. Lessor shall in no event be
liable in any way whatsoever for failure to re-let the Premises, or in the event
that the Premises are re-let, for failure to collect the rent thereof under such
re-letting. Lessee hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Lessee being
evicted or dispossessed for any cause, or in the event of Lessor obtaining
possession of the Premises, by reason of the violation by Lessee of any of the
covenants and conditions of this Lease or otherwise.

 

- 26 -



--------------------------------------------------------------------------------

19.5 Under no circumstances shall Lessee or Lessor be liable for any special,
incidental, punitive or consequential damages.

19.6 In the event that subsequent to Commencement Date Lessor fails to perform
any obligation and/or covenant binding on Lessor herein, or otherwise breaches
this Lease or defaults hereunder, and such breach, default and failure is not
cured within thirty (30) days following Lessor’s receipt of written notice from
Lessee provided that Lessor shall not be in default if reasonable and necessary
steps to remedy the default are taken by Lessor within such thirty (30) day
period and such default is remedied within 90 days, Lessee may terminate this
Lease and/or exercise any other remedies available at law or in equity.

 

20. STRICT PERFORMANCE AND CUMULATIVE REMEDIES

20.1 The failure of either party to insist upon a strict performance of any term
or condition of this Lease shall not be deemed a waiver of any right or remedy
hereunder, and shall not be deemed a waiver of any subsequent breach of such
term or condition.

20.2 The specific remedies to which Lessor or Lessee may resort under the terms
of this Lease are cumulative.

20.3 A receipt by Lessor of Rent with knowledge of the breach of any covenant
hereof shall not be deemed a waiver of any such future or continuing breach, and
no waiver, change, modification or discharge by either party hereto of any
provision in this Lease shall be deemed to have been made or shall be effective
unless expressed in writing and signed by both Lessor and Lessee.

 

21. NOTICE

21.1 All notices, requests, demands, and other communications pertaining to this
Lease shall be in writing and shall be deemed duly given and effective (a) on
the day when sent by facsimile transmission with receipt, (b) on the day when
sent by e-mail, or (c) on the day when delivered personally or delivery is
refused (which shall include delivery by Federal Express or other nationally
recognized, reputable overnight courier service that issues a receipt or other
confirmation of delivery) addressed as follows:

 

LESSEE:    SOVRAN ACQUISITION LIMITED    PARTNERSHIP    6467 Main Street   
Buffalo, New York 14221    Attention: Sandra L. Herberger    Fax: (716) 630-5120
   E-mail: sherberger@sovranss.com With a Copy to:    JOHN A. PAPPANO, ESQ.   
Phillips Lytle LLP    3400 HSBC Center    Buffalo, New York 14203    Fax: (716)
852-6100    E-mail: jpappano@phillipslytle.com

 

- 27 -



--------------------------------------------------------------------------------

LESSOR:    C/O ARREDONDO HOLDINGS    35 Field Point Circle    Greenwich,
Connecticut 06830    Attention: Carlos A. Arredondo    Fax: (203) 661-5281   
E-mail: carredon@optonline.net With a Copy to:    MARINA RABINOVICH, ESQ.   
Schiff Hardin LLP    666 Fifth Avenue, Suite 1700    New York, New York 10103   
Fax: (212) 753-5044    E-mail: mrabinovich@schiffhardin.com

Notices shall be deemed effective if given by the parties’ counsel.

 

22. SUBORDINATION & ESTOPPEL

22.1 Lessor and Lessee agree that this Lease and the Purchase Option are
superior to and have priority over, and Lessee’s obligations hereunder are
contingent upon this Lease and the Purchase Option being superior to and having
priority over, all mortgages, deeds of trust and any and all other forms or
manner of financing liens in any amount, and all advances thereon, and all
renewals, modifications, consolidations, replacements and extensions thereof
(each a “Mortgage” and collectively “Mortgages”) which are entered into
subsequent to the date of this Lease.

22.2 In the event a Mortgage or Mortgages encumber all or any part of the
Premises prior to the date of this Lease, Lessee’s obligations hereunder are
contingent upon, and Lessor shall promptly obtain, a non-disturbance agreement
reasonably acceptable to Lessee from the holder(s) of such Mortgage or Mortgages
which will (without limitation) include consent to this Lease by the holder(s)
of such Mortgage or Mortgages and a recognition of the effectiveness of the
Purchase Option, and that such Purchase Option is binding upon the holder(s) of
any such Mortgage or Mortgages (and their nominees and assigns as well as any
purchaser at a foreclosure sale or grantee in lieu thereof), even in the event
of a foreclosure or deed in lieu of foreclosure subject to repayment of the debt
in full upon Lessee’s acquisition of the Premises following Lessee’s exercise of
the Purchase Option, which debt repayment shall be paid from and out of the
adjusted purchase price set forth in Section 5.1 hereof due Lessor (or other
owner of the Premises) at the closing of Lessee’s acquisition of the Premises
(“Non-Disturbance Agreement”).

22.3 Either party shall, within 10 days after request by the other party, from
time to time, execute, acknowledge and deliver to the other party, a statement
which may be relied upon by the other party and the holder of any existing or
proposed Mortgage, certifying (if true) that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified, and stating the modifications), the dates to
which Rent and other charges have been paid, and whether or not, to the best of
such party’s knowledge, the other party is in default hereunder or whether such
party has any claims or demands or offsets.

 

- 28 -



--------------------------------------------------------------------------------

23. ASSIGNMENT AND SUBLETTING

Lessee shall have the right to assign this Lease (and its leasehold interest
hereunder) or sublet all or any portion of the Premises without Lessor’s consent
(i) to any entity wholly owned or controlled by Lessee, (ii) to a subsidiary,
affiliate or parent of Lessee, (iii) to a successor entity by merger or
consolidation, (iv) to any entity that acquires all or substantially all of, or
a controlling interest in, Lessee, provided that the net worth of the assignee
is greater than or equal to the net worth of Lessee as of the day hereof and
(v) to the IDA. Any and all subleases and sub-subleases involving the IDA shall
be, and hereby are, permitted without Lessor’s consent. Leases, subleases,
rental agreements and occupancy agreements made by Lessee involving storage
units shall not require Lessor’s consent. The use of the Premises by such
assignee or sublessee will be in accordance with the provisions of Section 2
hereof. Notwithstanding any assignment or sublease, Lessee will remain liable
for the performance of the obligations of Lessee pursuant to this Lease. Except
as set forth above, Lessee will not by operation of law or otherwise assign,
mortgage, pledge, encumber or otherwise transfer this Lease, nor the estate and
Term hereby granted, nor any part hereof or thereof, nor any interest of Lessee
in this Lease or in any sublease or rentals thereof, nor sublet or permit the
Premises or any part thereof to be used by others, without Lessor’s prior
written consent in each instance, which consent shall not be unreasonably
withheld, conditioned or delayed. The consent by Lessor to any assignment or
subletting shall not in any manner be construed to relieve Lessee from obtaining
Lessor’s express written consent to any other or further assignment or
subletting or to any amendment or modification of any existing assignment or
subletting previously consented to. If any lien is filed against the Premises
for brokerage services claimed to have been performed for Lessee, in connection
with an assignment of this Lease or a sublease of the Premises, whether or not
actually performed, the same shall be discharged of record by Lessee within ten
(10) business days after Lessee receives notice of the filing thereof (unless a
shorter time period is required by the fee mortgagee of Premises), at Lessee’s
expense.

 

24. ADDITIONAL LESSEE PROMISES

24.1 Lessee shall not utilize any drawings or plans that were used for purposes
of the design and construction of the buildings or improvements on the Premises
in connection with any design or construction of buildings or improvements by
Lessee at Lessee’s other properties as Arredondo & Co., L.L.C. retains sole
ownership of all rights to the building plans of the Premises whether or not
they are copyrighted. Lessee will not construct any buildings that are
“substantially similar” to the Premises as the term “substantially similar” is
defined in U.S. Copyright Statute.

24.2 For a period of two (2) years from the date of any tenant’s Westy occupancy
agreement, Lessee shall not increase any of the tenants’ rental rates.

 

25. EMPLOYEES

For a period of two (2) years following the Commencement Date, Lessee shall not
knowingly hire any one or more employees of (a) the owner of the Premises
(Hicksville Project LLC) from whom Lessor will acquire the Premises,
(b) Arredondo & Co. or (c) Westy. Lessee shall have no obligations or
liabilities respecting any of the aforementioned employees. Lessee shall have no
obligation whatsoever to hire any of the aforementioned employees.

 

- 29 -



--------------------------------------------------------------------------------

26. QUIET ENJOYMENT

Lessor covenants and agrees with Lessee that upon Lessee paying the Rent and
observing and performing all of the terms, covenants and conditions on Lessee’s
part to be performed, Lessee may peaceably and quietly enjoy the Premises,
subject to the terms and conditions of this Lease.

 

27. MISCELLANEOUS

27.1 This Lease contains the entire agreement between the parties and shall not
be modified in any manner except by an instrument in writing executed by the
parties, their administrators, distributees, beneficiaries, trustees, executors,
personal representatives, heirs, successors and assigns.

27.2 No representations have been made by either party other than those set
forth in this Lease, and neither party shall be bound by or held to any
representations other than as set forth in this Lease.

27.3 The terms, covenants and conditions herein shall bind and shall inure to
the benefit of Lessor and Lessee and their respective personal representatives,
heirs, administrators, distributees, trustees, beneficiaries, executors,
successors and assigns. Lessee agrees to look solely to Lessor’s estate and
interest in the Premises and the proceeds from any sale thereof (net of all
payments due to any and all mortgagees of the fee) for the satisfaction of any
right or remedy of Lessee for the collection of a judgment (or other judicial
process) requiring the payment of money by Lessor, in the event of any liability
by Lessor, and no other property or assets of Lessor shall be subject to levy,
execution, attachment, or other enforcement procedure for the satisfaction of
Lessee’s remedies under or with respect to this Lease, the relationship of
Lessor and Lessee hereunder, or Lessee’s use and occupancy of the Premises, or
any other liability of Lessor to Lessee. Neither Lessor nor any of the parties
comprising Lessor nor any disclosed or undisclosed principal of Lessor (or
officer, director, stockholder, partner or agent of Lessor or of any principal
or party comprising Lessor) shall have any personal liability to Lessee
hereunder. The term “Lessor” wherever used in this Lease shall be limited to
mean and include only the owner or owners at the time in question of the
Premises that in the event of any sale, conveyance or transfer of the Premises,
such owner or owners shall thereupon be released and discharged from all
covenants, conditions and agreements of Lessor thereafter accruing hereunder;
but such covenants, conditions and agreements shall be binding upon each new
owner or mortgagee in possession for the time being of the Premises, until sold,
conveyed or transferred; provided, however, that such prior owners of the
Premises shall be relieved or released of obligations or liabilities hereunder
only in the event that the Premises are part of a bona fide sale to an unrelated
third party or parties for true and valuable consideration.

27.4 This Lease shall be construed and enforced in accordance with the laws of
the State in which the Premises are located.

27.5 If any of the provisions of this Lease shall be declared invalid or
unenforceable for any reason, the remainder of this Lease shall be unaffected
and shall remain in full force and effect. This Lease with the Exhibits annexed
hereto, if any, contains the entire agreement between Lessor and Lessee, and any
executory agreement hereafter made between Lessor and Lessee shall be
ineffective

 

- 30 -



--------------------------------------------------------------------------------

to change, modify, waive, release, discharge, terminate, or effect an
abandonment of this Lease, in whole or in part, unless such executory agreement
is in writing and signed by the party against which enforcement of the change,
modification, waiver, release, discharge, termination or the effecting of the
abandonment is sought. No payment by Lessee or receipt by Lessor of a lesser
amount than the monthly Rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction, and Lessor may accept such check or
payment without prejudice to Lessor’s right to recover the balance of such rent
or pursue any other remedy in this Lease.

27.6 This Lease may be signed in counterparts, and by facsimile or e-mail
signatures, which originals, facsimile and/or e-mail counterparts shall be
deemed originals for all purposes, and which together shall be deemed one
agreement.

27.7 Headings and captions in this Lease are for convenience only, and in no way
limit or circumscribe the full meaning of each and every provision set forth
herein.

27.8 Both Lessor and Lessee are and have been represented by counsel in
connection with the negotiation of this Lease and, accordingly, this Lease shall
not be construed or interpreted against either party, irrespective of which
party prepared this Lease.

27.9 The parties hereto represent and warrant to one another that there has been
no broker, realtor, sales representative, consultant or agent involved in this
transaction who would be entitled to a fee or commission of any kind, except
Locke Acquisition Group, LLC (“Locke”) (whose entire commission and fee Lessee
shall pay pursuant to the terms of a separate agreement). Lessor shall
indemnify, defend and hold Lessee harmless of and from any and all claims,
damages, actions and suits (including all court costs and reasonable attorneys’
fees) arising out of or relating to any agreement by Lessor to pay a commission
or other compensation to any broker, realtor, sales representative or agent in
connection with this transaction. Lessee shall indemnify, defend and hold Lessor
harmless of and from any and all claims, damages, actions and suits (including
all court costs and reasonable attorney’s fees) arising out of or relating to
any agreement by Lessee to pay a commission or other compensation to any broker,
realtor, sales representative or agent in connection with this transaction. The
indemnification provisions of this Section 27.9 shall survive the expiration or
earlier termination of this Lease.

27.10 A memorandum of this Lease in recordable form (“Memorandum of Lease”),
shall be recorded in the real property records on or about the Commencement
Date. Lessor and Lessee shall execute a T.P. 584 transfer tax form (and, if
applicable, a T.P. 584.1) in connection therewith, and shall execute an amended
Memorandum of Lease in the event that Lessee determines that the description of
the Premises is erroneous. Lessee shall pay all recording fees, and Lessor shall
pay all transfer taxes, grantor’s tax, deed stamps and similar taxes when due
(if any) respecting this Lease and the Memorandum of Lease. The Memorandum of
Lease shall not include the amount of Rent or the amount of the purchase price
set forth in Section 5.1 hereof.

27.11 Lessor and Lessee agree that adequate consideration supports this Lease.

 

- 31 -



--------------------------------------------------------------------------------

27.12 Lessor and Lessee hereby agree that the non-prevailing party in any
finally adjudicated legal proceeding between them shall pay the reasonable legal
fees and disbursements of the prevailing party within thirty (30) days after
receipt of a bill therefor. In the event Lessee claims or asserts that Lessor
has violated or failed to perform a covenant of Lessor not to unreasonably
withhold or delay Lessor’s consent or approval, or in any case where Lessor’s
reasonableness in exercising its judgment is in issue, Lessee’s sole remedy
shall be an action for specific performance, declaratory judgment or injunction,
and in no event shall Lessee be entitled to any money damages for a breach of
such covenant.

27.13 Lessor and Lessee hereby waive the right to a jury trial in any action,
summary proceeding or legal proceeding between or among the parties hereto or
their successors on any matters whatsoever arising out of or in any way
connected to this Lease, the relationship of Lessor and Lessee, or Lessee’s use
and occupancy of the Premises or Lessee’s right to occupy the Premises. Lessee
hereby waives the right to interpose a counterclaim in any summary proceeding
instituted by Lessor against Lessee or in any action instituted by Lessor for
unpaid Rent or additional rent under this Lease, except for mandatory or
compulsory counterclaims.

27.14 Upon Lessee’s request, Lessor and Lessee agree that the legal description
of the Premises attached hereto as Exhibit “A” shall be revised or supplemented
if reasonably required by Lessee in view of the survey and title commitment to
be obtained by Lessee pursuant to Section 8 hereof.

27.15 References herein to the current owner of the Premises and the current
manager of the Premises shall be deemed to refer to Hicksville Project LLC,
Arredondo & Co. and Westy.

(The remainder of this page is intentionally left blank)

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above mentioned.

 

SOVRAN ACQUISITION LIMITED PARTNERSHIP By: SOVRAN HOLDINGS, INC., general
partner By:  

/S/ David Rogers

  Name:   David Rogers   Title:   Chief Executive Officer By:  

/S/ Paul T. Power

  Name:   Paul T. Power   Title:   Executive Vice President of Real Estate
Investment THE 2000 TRUST FOR THE GRANDCHILDREN OF CARLOS A. ARREDONDO AND MARI
V. ARREDONDO, CARLOS A. ARREDONDO, TRUSTEE By:  

/S/ Carlos A. Arredondo

  Name:   Carlos A. Arredondo   Title:   Trustee TRUST FOR THE BENEFIT OF THE
CHILDREN OF FABIOLA RAQUEL ARREDONDO By:  

/S/ Fabiola R. Arredondo

  Name:   Fabiola R. Arredondo   Title:   Trustee TRUST FOR THE BENEFIT OF THE
CHILDREN OF ELENA ISABEL ARREDONDO By:  

/S/ Elena I. Arredondo

  Name:   Elena I. Arredondo   Title:   Trustee
TRUST FOR THE BENEFIT OF THE CHILDREN OF MARISA VARA ARREDONDO By:  

/S/ Marisa V. Arredondo

  Name:   Marisa V. Arredondo   Title:   Trustee

 

- 33 -



--------------------------------------------------------------------------------

/S/ Elena I. Arredondo

Elena I. Arredondo

/S/ Fabiola R. Arredondo

Fabiola R. Arredondo

/S/ Marisa V. Arredondo

Marisa V. Arredondo TRUST “B” FOR THE GRANDCHILDREN OF FABIOLA R. ARREDONDO By:
 

/S/ Fabiola R. Arredondo

  Name:   Fabiola R. Arredondo   Title:   Trustee TRUST “C” FOR THE
GRANDCHILDREN OF ELENA I. ARREDONDO By:  

/S/ Elena I. Arredondo

  Name:   Elena I. Arredondo   Title:   Trustee
TRUST “D” FOR THE GRANDCHILDREN OF MARISA V. ARREDONDO By:  

/S/ Marisa V. Arredondo

  Name:   Marisa V. Arredondo   Title:   Trustee

 

- 34 -



--------------------------------------------------------------------------------

EXHIBIT “A” TO LEASE

Legal Description

ALL that certain plot, piece or parcel of land, situate, lying and being at
Hicksville, Town of Oyster Bay, County of Nassau and State of New York, bounded
and described as follows:

BEGINNING at a point on the northerly side of West Barclay Street, said point
being distant from the northwest corner of West Barclay Street and Wyckoff
Street on a bearing south 81 degrees 37 minutes west, a distance of 60.00 feet;

THENCE from said point south 81 degrees 37 minutes west along the northerly side
of West Barclay Street, 395.47 feet to a point;

THENCE north 08 degrees 11 minutes 30 seconds west, a distance of 231.67 feet to
the southerly side of West John Street;

THENCE north 81 degrees 37 minutes along the southerly side of West John Street,
446.34 feet to the southwest corner of West John Street and Wyckoff Street;

THENCE south 10 degrees 27 minutes east along the westerly side of Wykoff
Street, 131.83 feet to a point;

THENCE south 81 degrees 37 minutes west, a distance of 60.00 feet to a point;

THENCE south 10 degrees 27 minutes east, parallel to the westerly side of
Wyckoff Street, 100.00 feet to the point or place of BEGINNING.



--------------------------------------------------------------------------------

EXHIBIT “B” TO LEASE

PURCHASE AGREEMENT

Lessor and Lessee, as defined in the Lease between Lessor and Lessee to which
this Exhibit B is attached (“Sovran Lease”), have agreed in the Sovran Lease
that the following terms and conditions are and shall be binding on Lessor and
Lessee at such time as Lessee exercises the Purchase Option (as defined in the
Sovran Lease) in accordance with the Sovran Lease:

1. DEFINITIONS

The following terms when used in this Agreement shall have the following
meanings (capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Sovran Lease):

1.1 Property. Real property (“Site” or “Property”) identified in attached
Schedule “A” and described in attached Schedule “A-1”, together with all of the
rights and items set forth in Section 2.2 hereof, and including the amounts of
leaseable square feet of existing, indoor self storage space as set forth in
attached Schedule “A”.

1.2 Seller. Lessor under the Sovran Lease: The 2000 Trust For The Grandchildren
Of Carlos A. Arredondo And Mari V. Arredondo, Carlos A. Arredondo, Trustee,
Trust For The Benefit Of The Children Of Fabiola Raquel Arredondo, Trust For The
Benefit Of The Children Of Elena Isabel Arredondo, Trust For The Benefit Of The
Children Of Marisa Vara Arredondo, Elena I. Arredondo, Fabiola R. Arredondo,
Marisa V. Arredondo, Trust “B” For The Grandchildren Of Fabiola R. Arredondo,
Trust “C” For The Grandchildren Of Elena I. Arredondo And Trust “D” For The
Grandchildren Of Marisa V. Arredondo.

1.3 Purchaser. Lessee under the Sovran Lease: Sovran Acquisition Limited
Partnership.

1.4 Closing. The delivery to PURCHASER of the Deed, Bill of Sale and all other
items required hereunder concurrently with the delivery of the adjusted Purchase
Price to SELLER (or the Escrow Agent, as defined below).

1.5 Closing Date. The date upon which the Closing occurs as required in
Section 9 hereof.

1.6 Deed. The bargain and sale deed (with covenant against grantor’s acts and
with Section 13 Lien Law covenant) pursuant to which the Site shall be conveyed
to PURCHASER.

1.7 Bill of Sale. The bill of sale (with warranties of title) pursuant to which
SELLER shall convey to PURCHASER all of the personal property owned by SELLER
and



--------------------------------------------------------------------------------

attached to or located at the Property, including office furniture, office
equipment, maintenance equipment, security systems and appliances (collectively
“Personal Property”). A list of some of the specific items of the Personal
Property is attached hereto as Schedule “B”, which list may be modified so as to
ensure that all Personal Property is transferred to PURCHASER.

1.8 Escrow Agent. Fidelity National Title Group/Chicago Title Insurance Company,
Two Gateway Center, Suite 1900, 603 Stanwix Street, Pittsburgh, Pennsylvania
15222-1402, Attention: William J. Weinheimer, Escrow Officer/Closer, Telephone
(412) 904-6891.

2. PURCHASE AND SALE

2.1 (a) Subject to the provisions of this Agreement, SELLER hereby agrees to
sell to PURCHASER, and PURCHASER hereby agrees to purchase from SELLER, the
Property and the Personal Property for the total purchase price (“Purchase
Price”) of THIRTY-TWO MILLION NINE HUNDRED FIFTY THOUSAND AND 00/100 UNITED
STATES DOLLARS ($32,950,000 U.S.) upon and subject to the terms and conditions
hereinafter set forth. The Purchase Price is allocated in the attached Schedule
A.

(b) Provided that SELLER complies with all of its obligations hereunder,
PURCHASER shall pay the Purchase Price to SELLER by wire transfer through the
Escrow Agent’s account, subject to all adjustments required by this Agreement.

(c) PURCHASER shall pay any sales tax due on the portion of the Purchase Price
allocated to Personal Property either, at PURCHASER’s option, to SELLER or
directly to the applicable State taxing authority.

2.2 The Property includes:

(a) All buildings and improvements located on the Property;

(b) All right-of-ways, alleys, privileges, easements and appurtenances which are
on or benefit the Property;

(c) All right, title and interest of SELLER, in any land lying in the bed of any
public or private street or highway, opened or proposed, in front of or
adjoining the Property to the center line thereof;

(d) All right, title and interest to any unpaid award to which SELLER (or any
person or entity comprising SELLER) may be entitled (i) due to the taking by
condemnation or eminent domain of any right, title or interest of SELLER (or any
person or entity comprising SELLER) in the Property and (ii) for any damage to
the Property due to the change of grade of any street or highway;

(e) All rights under any assignable licenses, permits, variances, approvals
(including building permits and site plan approvals) and similar authorizations



--------------------------------------------------------------------------------

with respect to or affecting the Property (each a “Permit” and collectively
“Permits”), it being understood that PURCHASER may decide in its sole discretion
not to accept an assignment of any one (1) or more of the Permits;

(f) All right, title and interest under all leases affecting the Property (each
a “Lease” and collectively “Leases”);

(g) All rights under any of SELLER’s assignable service contracts and warranties
with respect to the Property that PURCHASER has not already assumed, which
PURCHASER may decide in its sole discretion to assume or not assume (each a
“Contract” and collectively “Contracts”);

(h) Any oil, gas and mineral rights with respect to Property;

(i) SELLER’s goodwill (provided that PURCHASER is assuming absolutely no
obligations or liabilities of SELLER, or any person or entity comprising SELLER,
that are not expressly assumed by PURCHASER hereunder); and

2.3 PURCHASER shall not assume, be bound by, be obligated to pay, perform,
discharge or be liable for Excluded Liabilities. PURCHASER shall only be
responsible for Assumed Obligations.

3. CONTINGENCIES

3.1 SELLER shall (at SELLER’s sole cost and expense) take all necessary steps to
satisfy, terminate, discharge and defease all mortgages, deeds of trust,
assignments of leases and rents, security agreements, UCC financing statements
and all other financing liens encumbering the Site and Personal Property
(collectively “Financing Liens”) of record, on or before the Closing, such that
the Financing Liens shall no longer encumber the Property, the Site, or any
portion thereof, and any and all enforcement proceedings respecting the
Financing Liens (such as foreclosure actions) shall be discontinued with
prejudice, and all notices of pendency shall be cancelled (and same not being
raised as an exception to title shall be deemed Lessor’s compliance). The
provisions of this Section 3.1 shall survive Closing.

3.2 PURCHASER’s obligations hereunder are expressly subject to, conditioned upon
and contingent upon (a) SELLER’s ability to deliver to PURCHASER and the
delivery to PURCHASER of (i) good, marketable and insurable fee simple title to
the Property, free and clear of Financing Liens, (ii) good and lien free title
to the Personal Property; (b) SELLER furnishing PURCHASER with all necessary
approvals, consents and resolutions of the trustees of the trusts comprising
SELLER authorizing the transactions contemplated hereby; and (c) the provisions
of Section 5.3 hereof having been fulfilled. The aforementioned contingencies
are for the exclusive benefit of PURCHASER, and may be waived by PURCHASER only,
in whole or in part, in writing. In the event that all such contingencies are
not satisfied or waived by PURCHASER in writing in accordance with the terms of
this Agreement, PURCHASER may, as its sole right and remedy, terminate the
Sovran Lease and this Agreement by providing written notice to SELLER no later
than three (3) business days following the date established for Closing
hereunder, whereupon neither SELLER nor PURCHASER shall have any further claim
against the other, except for claims which by their terms survive the
termination thereof.



--------------------------------------------------------------------------------

3.3 Intentionally Omitted.

3.4 To the extent applicable after the Commencement Date (as defined in the
Sovran Lease), SELLER shall cooperate with PURCHASER, and shall furnish
PURCHASER with all information and materials reasonably requested by PURCHASER,
including information and materials as may be required by PURCHASER’s auditors
and/or in connection with requirements of the Securities and Exchange Commission
and any public filing required, applicable to PURCHASER and/or its affiliates.
Notwithstanding anything to the contrary herein, nothing in the Agreement shall
prohibit, and PURCHASER may make, disclosures in connection with all of the
foregoing in this Section 3.4.

4. SELLER’S WARRANTIES AND REPRESENTATIONS

4.1 SELLER hereby reaffirms the truth, accuracy and completeness of the
representations and warranties of SELLER set forth in the Sovran Lease with
respect to its status and authority, which representations and warranties are
now true, shall remain true from the date hereof through and including the
Closing Date and are hereby incorporated into this Agreement.

4.2 In the event that SELLER (or any person or entity comprising SELLER) learns
that any of the representations and warranties contained in or referred to in
the Sovran Lease with respect to SELLER’S status and authority which survived
the Commencement Date and/or this Agreement is or will become inaccurate, SELLER
shall give immediate detailed written notice thereto to PURCHASER.

4.3 If any representation or warranty of SELLER herein with respect to status
and authority becomes untrue or materially inaccurate prior to Closing,
PURCHASER may terminate the Sovran Lease and this Agreement upon written notice
to SELLER, and if any such representation or warranty is untrue or materially
inaccurate as of the date that SELLER executed the Sovran Lease or becomes
untrue or materially inaccurate through an act or omission of any of the persons
or entities comprising SELLER, PURCHASER may terminate the Sovran Lease and this
Agreement upon written notice to SELLER, and may recover from SELLER, and SELLER
shall be obligated to pay PURCHASER, all documented costs and expenses
(including attorneys’ fees) incurred by PURCHASER in connection with the Sovran
Lease and this Agreement consistent with Section 10.2 of this Agreement.

4.4 SELLER’s representations and warranties shall survive the Closing and the
delivery of the Deed for a period of twelve (12) months from the Closing Date.



--------------------------------------------------------------------------------

5. DELIVERIES AND COVENANTS

5.1 SELLER shall convey good, marketable and insurable fee simple title to the
Property and shall convey lien-free title to the Personal Property, to PURCHASER
on the Closing Date. On the Closing Date, SELLER shall deliver to PURCHASER, the
following:

(a) The Deed (which shall contain the record/historical legal descriptions of
the Site and the metes and bounds measured legal descriptions of the Site
prepared by PURCHASER’s surveyor, and shown on the survey obtained by PURCHASER,
and which shall include all rights under beneficial easements provided that
SELLER may convey the metes and bounds, measured legal description via a
separate quitclaim deed), together with a T.P. 584 transfer tax form and an
RP-5217 transfer report (equalization) form. SELLER shall furnish PURCHASER with
a proposed Deed and the aforementioned forms for review at least five
(5) business days prior to the Closing Date.

(b) The Bill of Sale in the form attached hereto as Schedule “D”.

(c) Assignment and Assumption Agreements (to be executed by both SELLER and
PURCHASER) in the form attached hereto as Schedule “E”, pursuant to which SELLER
shall assign, and reaffirm its assignment, to PURCHASER and PURCHASER shall
assume all of rights under all Permits, Leases and Contracts to be assigned to
PURCHASER in accordance with the terms hereof.

(d) Certificate and Indemnity regarding sales tax, use tax, employment and
excise tax (collectively “Sales Tax”) in the form attached hereto as Schedule
“F”.

(e) Intentionally Omitted.

(f) Evidence of the existence, authority and good standing of all of the trust
entities comprising SELLER, including but not limited to relevant excerpts from
trust agreements and instruments (from which PURCHASER’s counsel and the Escrow
Agent can determine whether the trust entities comprising SELLER were duly
formed and exist, and that this transaction has been duly authorized), consents
or resolutions of the trustees and any others who must authorize this
transaction, and such other documentation, as may be required by the Escrow
Agent and/or PURCHASER’s counsel so as to evidence due authorization of the
transaction contemplated herein. SELLER shall furnish PURCHASER with copies of
all of the aforementioned documentation for review at least five (5) business
days prior to the Closing Date.

(g) Certificates from each person and entity comprising SELLER in the form
attached as Schedule “H” with respect to compliance with FIRPTA, and all
certificates reasonably required by the Escrow Agent, including but not limited
to title certificates and gap indemnities in the form reasonably acceptable to
SELLER.

(h) Possession of the Property free and clear of all parties in possession
except tenants under the Leases and the Sovran Lease.

(i) Intentionally Omitted.

(j) A certificate executed by SELLER certifying that all representations and
warranties of SELLER in the Sovran Lease pertaining to the status and authority
of SELLER remain true and correct in all material respects as of the Closing
Date.



--------------------------------------------------------------------------------

(k) Intentionally Omitted.

(l) Such other certificates, permits and approvals required by law that are
imposed on, or customarily furnished by, a seller of real property.

(m) Satisfactions, discharges and terminations of all Financing Liens, in
recordable form, to be delivered to, and held in escrow by, the Escrow Agent
pending Closing or customary pay off letters from SELLER’s lenders sufficient
for the Escrow Agent to pay off the Financing Liens from the sale proceeds due
SELLER at Closing and to omit all exceptions for the Financing Liens from
PURCHASER’s title insurance policies.

(n) If not already delivered pursuant to the Sovran Lease, the Non-Competition
Agreement (as defined in the Sovran Lease). If requested by PURCHASER, SELLER
(Carlos A. Arredondo) shall reaffirm the Non-Competition Agreement for the
balance of the term thereof prior to Closing.

5.2 PURCHASER may raise title objections (including but not limited to any one
(1) or more liens, encumbrances, covenants, easements, restrictions, rights of
way, mortgages or other recorded matters or title exceptions affecting the
Property) that arise subsequent to the issuance of the title commitment, survey
and/or leasehold title insurance policy obtained by PURCHASER pursuant to the
Sovran Lease, and may terminate the Sovran Lease and this Agreement, without any
consent or instruction of SELLER, if such title objections at Closing are other
than Permitted Encumbrances and are not cured by SELLER at or prior to Closing.

5.3 PURCHASER may file bulk sale notices with the New York State Department of
Taxation and Finance (“NYS-DTF”), and agrees to provide copies of such filing to
SELLER. If PURCHASER files bulk sales notices, PURCHASER shall notify SELLER of
(and shall provide SELLER with a copy of) PURCHASER’s receipt, prior to Closing,
of a tax release form(s) or tax clearance certificate(s) (each a “NY Tax
Clearance Certificate” and collectively “NY Tax Clearance Certificates”) or any
written or oral notice(s) that any sales or use taxes (collectively “Taxes”) are
due or any other material correspondence or communication received from the
NYS-DTF (each a “NY Tax Notice” and collectively “NY Tax Notices”). In the event
that any NY Tax Notice states that any Taxes are owed, PURCHASER may on prior
notice to SELLER deduct the amount so owed from the adjusted Purchase Price to
be delivered to SELLER on the Closing Date, and remit such amount to NYS-DTF, or
PURCHASER may require SELLER to pay such Taxes directly to NYS-DTF no later than
the Closing Date. PURCHASER may prepay the sales tax due on the Personal
Property to be transferred by SELLER to PURCHASER in accordance with this
Agreement in order to obtain one or more NY Tax Notices prior to the Closing
Date. In the event that PURCHASER does not receive a NY Tax Clearance
Certificate prior to the Closing Date, SELLER hereby acknowledges and agrees
that, at Closing, PURCHASER may withhold from the adjusted Purchase Price, and
deliver to



--------------------------------------------------------------------------------

the Escrow Agent, an amount required by the NYS-DTF or an amount reasonably
estimated by PURCHASER and agreed to by SELLER (in SELLER’s reasonable
discretion) to cover any potential outstanding tax liability for the period
ending on the Closing Date (“Bulk Sale Funds”), which amount shall be held by
the Escrow Agent pursuant to and in accordance with the provisions of a separate
escrow agreement entered into as of the Closing Date by and among SELLER,
PURCHASER and the Escrow Agent, which escrow agreement shall provide, inter
alia, that the Bulk Sale Funds shall be held by the Escrow Agent until the date
on which a NY Tax Clearance Certificate shall be issued by NYS-DTF and received
by PURCHASER with respect to the sale of the Site; provided, however, that if a
NY Tax Notice is issued and received by PURCHASER showing that any sales, use
and/or taxes are due, the Escrow Agent shall release the Bulk Sale Funds, or the
requisite portion thereof, to satisfy all unpaid taxes set forth in the Tax
Notice, and if no amount is due as reflected in a NY Tax Clearance Certificate
or NY Tax Notice the Bulk Sale Funds, or the remaining portion thereof, shall be
returned to SELLER. If the Bulk Sale Funds are insufficient to pay the amount of
unpaid taxes set forth in the Tax Notice, SELLER shall promptly remit the
difference to the Escrow Agent, who shall release the same to NYS-DTF. The NY
Tax Notices and the NY Tax Clearance Certificates shall address and cover all
taxes that are due from SELLER and/or SELLER’s predecessors in title. SELLER
shall take all steps necessary to obtain a NY Tax Notice and a NY Tax Clearance
Certificate respecting its predecessors in title. SELLER shall provide PURCHASER
with proof of payment of all Taxes which SELLER (or its predecessor in title)
should have been collecting and remitting as may be required by law, including
such Taxes due in connection with the sale of inventory, merchandise and goods
such as boxes and locks, the rental of self storage units, and the rental of
parking spaces. This Section 5.3 shall survive the Closing and the delivery of
the Deed.

6. RISK OF LOSS

INTENTIONALLY OMITTED.

7. CONDITIONS PRECEDENT TO CLOSING

PURCHASER shall not be obligated to close under this Agreement unless each of
the following conditions precedent shall be satisfied or waived by PURCHASER, in
writing, on or prior to the Closing Date:

(a) No Breach. SELLER and each person and entity comprising SELLER shall not be
in breach of the Sovran Lease or this Agreement.

(b) Title Policy. The Escrow Agent shall be prepared to issue, upon PURCHASER’S
payment of the title premiums and charges therefor, a current ALTA owner’s title
insurance policy covering the Site, subject to Permitted Encumbrances, but
subject to no new lien or encumbrance not set forth in the leasehold title
insurance policy obtained by PURCHASER in connection with the Sovran Lease
except for the IDA Documents and liens or encumbrances caused by PURCHASER.



--------------------------------------------------------------------------------

(c) Accuracy of Representations. The representations and warranties in the
Sovran Lease as to the status and authority of SELLER shall be true and correct
in all material respects on and as of the Closing Date as if they were made on
the Closing Date.

(d) Fulfillment of Covenants. SELLER shall have performed all of SELLER’s
obligations and agreements hereunder and under the Sovran Lease, and shall have
complied with all of SELLER’s covenants hereunder and under the Sovran Lease.

(e) Material Change. There shall not have occurred (i) a release of Hazardous
Materials at the Site by Lessor after the Commencement Date or (ii) other than
Permitted Encumbrances, a change in status of fee title to all or any part of
the Property caused by any act or omission of Lessor.

(f) Deliveries. SELLER shall have furnished and delivered to PURCHASER all of
the documents, materials and other items required hereunder.

(g) Contingencies. The satisfaction or written waiver by PURCHASER of all the
contingencies set forth herein.

All of the aforementioned conditions precedent are for the sole benefit of
PURCHASER. In the event that all of the aforementioned conditions precedent are
not satisfied or waived in writing by PURCHASER, prior to the Closing Date,
PURCHASER may terminate the Sovran Lease and this Agreement by providing written
notice to SELLER. To the extent that such a failure of a condition precedent
arises out of a breach or default by SELLER hereunder, PURCHASER shall be
afforded the remedies set forth in Section 10.2 hereof.

8. ADJUSTMENTS

As adjustments and prorations were done pursuant to the terms of the Sovran
Lease, there are no adjustments other than for monthly Rent under the Sovran
Lease.

9. CLOSING DATE

The Closing will take place on or about the first business day which occurs
ninety (90) days after PURCHASER exercises the Purchase Option but no earlier
than February 2, 2015 and no later than September 2, 2016. The Closing will take
place via e-mail and overnight courier through the Escrow Agent.

10. BREACH

10.1 If PURCHASER shall breach or default under this Agreement (and SELLER is
not in breach hereof), SELLER’s sole, exclusive and entire right and remedy
shall be termination of this Agreement by SELLER. PURCHASER shall have no other
responsibility or liability of any kind to SELLER by virtue of such breach.



--------------------------------------------------------------------------------

10.2 If SELLER, or any of the persons or entities comprising SELLER, shall
breach or default under this Agreement or fail to convey title to Property in
accordance with this Agreement (and PURCHASER is not in breach hereof),
PURCHASER may in its sole discretion either (a) enforce this Agreement by
specific performance or (b) terminate the Sovran Lease and this Agreement on
written notice to SELLER, and PURCHASER may recover from SELLER, and SELLER
shall promptly pay to PURCHASER, all costs and expenses (including attorneys’
fees, court costs, disbursements and costs of appeal) incurred by PURCHASER in
connection with the Sovran Lease (excluding Rent) and this Agreement.

11. ASSIGNMENT

PURCHASER may not assign this Agreement without the prior consent of SELLER.
SELLER agrees to accept a letter of direction from PURCHASER at closing with
respect to conveyance of the property to an entity other than PURCHASER.

12. BROKER

The parties hereto represent and warrant to one another that there has been no
broker, realtor, sales representative, consultant or agent involved in this
transaction who would be entitled to a fee or commission of any kind, except
Locke Acquisition Group, LLC (“Locke”) (whose entire commission and fee
PURCHASER shall pay pursuant to the terms of a separate agreement). SELLER shall
indemnify, defend and hold PURCHASER harmless of and from any and all claims,
damages, actions and suits (including all court costs and reasonable attorneys’
fees) arising out of or relating to any agreement by SELLER to pay a commission
or other compensation to any broker, realtor, sales representative or agent in
connection with this transaction. PURCHASER shall indemnify, defend and hold
SELLER harmless of and from any and all claims, damages, actions and suits
(including all court costs and reasonable attorney’s fees) arising out of or
relating to any agreement by PURCHASER to pay a commission or other compensation
to any broker, realtor, sales representative or agent in connection with this
transaction. The provisions of this Section 12 shall survive the Closing.

13. COSTS AND ALLOCATIONS

PURCHASER shall pay the costs and expenses related to the UCC and other
searches, as well as fees, costs and expenses related to the IDA Documents and
financial assistance provided by the IDA to PURCHASER. PURCHASER shall pay the
costs and expenses related to any environmental Phase I ordered by PURCHASER.
PURCHASER shall pay all expenses related to PURCHASER’s updated survey and
PURCHASER’s policy of owner’s title insurance, as well as all fees for
endorsements, unless the Closing does not occur due to SELLER’s breach, in which
case SELLER shall pay all survey costs, title search costs and title
cancellation charges in accordance with Section 10.2 hereof. SELLER shall pay
all costs necessary for the recording of documents necessary to clear title to
the Property. PURCHASER shall pay for the recording of the Deed and the filing
of the RP-5217 transfer report (equalization) forms and T.P. 584 transfer tax
forms. PURCHASER shall pay all grantor’s taxes, transfer or conveyance taxes,
deed stamps and similar taxes in connection with the transfer of the Property by
Deed (jointly and severally, the “Conveyance Taxes”), and PURCHASER will be



--------------------------------------------------------------------------------

entitled to the benefit of any reduction based on transfer tax paid in
connection with the Sovran Lease. PURCHASER shall indemnify SELLER from and
against any claims (“Claims”) made by the taxing authorities with respect to the
Conveyance Taxes applicable to the transfer of the Property by Deed pursuant to
this Agreement and not paid by PURCHASER. SELLER shall provide PURCHASER with a
copy of any notice, deficiency assessment, or other writing received by SELLER
from the relevant taxing authorities with respect to such Claims for Conveyance
Taxes within ten (10) business days after SELLER’S receipt thereof, and
PURCHASER shall have the right to defend SELLER against any such Claims with
respect to Conveyance Taxes with counsel of PURCHASER’S choice reasonably
satisfactory to SELLER. SELLER shall also pay any and all costs, fees, premiums,
principal, interest, penalties and expenses relating to and necessary for the
satisfaction, termination, discharge and/or defeasance of the Financing Liens.
SELLER and PURCHASER shall share equally the Escrow Agent’s reasonable fees (if
any) in connection with the Closing, except with respect to any fees, costs and
expenses concerning any tax-deferred exchange, if any, which shall be paid
solely by SELLER. All other costs not specifically addressed herein shall be
borne by the party incurring such cost. This Section 13 shall survive the
Closing and the delivery of the Deed.

14. ENFORCEABILITY

If any provision in this Agreement shall be held to be excessively broad, it
shall be construed, by limiting and reducing it, to be enforceable to the extent
compatible with applicable law, provided that such enforcement comports with the
parties’ intentions as set forth in this Agreement. The terms of this Agreement
shall not be construed against PURCHASER despite the fact that PURCHASER and its
counsel prepared it.

15. INDEMNIFICATION

Following Closing, SELLER shall reimburse PURCHASER, and shall hold harmless,
indemnify and defend PURCHASER, from and against, any and all losses, costs,
expenses, obligations, claims, demands, debts, liabilities and damages
(collectively “Losses”) incurred by PURCHASER in connection with Losses
resulting from or relating to (i) any one (1) or more Excluded Liabilities,
(ii) any and all Taxes or other tax owed by SELLER, any person or entity
comprising SELLER, or any predecessor to such entities and (iii) any
non-fulfillment of any indemnity obligation of SELLER hereunder, in the Sovran
Lease or in any other document delivered in connection with this Agreement.

16. FURTHER ASSURANCES

From time to time after the Closing Date, SELLER will execute all such
instruments and take all such actions as PURCHASER shall reasonably request in
order to ensure that PURCHASER receives the full benefit of the Property,
Personal Property and the transactions contemplated by this Agreement. SELLER
and PURCHASER shall also execute and deliver to the appropriate other party such
other instruments as may be reasonably required in connection with the
performance of this Agreement and each shall take all further actions as may be
reasonably required to carry out the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------

17. SURVIVAL

The representations and warranties of SELLER referred to in Section 5.1(j)
hereof and the indemnification obligation set forth in Section 15 hereof shall
survive the Closing and the delivery of the Deed for twelve (12) months. A
timely claim hereunder shall be deemed to have been made if written notice is
given to SELLER within such 12-month period.

18. OFF MARKET

(a) While this Agreement is in effect, neither the Property nor any part thereof
may be listed or offered for sale or lease; nor may any third party offer
involving all or any portion of the Property or Personal Property be sought or
solicited. While this Agreement is in effect, neither SELLER nor any person or
entity comprising SELLER, may accept or enter into any option, right of first
refusal, letter of intent, memorandum of understanding, lease agreement, offer
or contract respecting the Property.

(b) While this Agreement is in effect, neither SELLER, nor any of the persons or
entities comprising SELLER shall (i) solicit or encourage inquiries or proposals
with respect to the Property or any portion thereof, (ii) engage in any
negotiations concerning the Property or any portion thereof, (iii) provide any
confidential information to, or disclose this Agreement and/or its terms to, any
third party or (iv) negotiate the sale of the Property, or any part thereof,
with any person or entity.

(c) PURCHASER may enforce the provisions of this Section 18 at law or in equity,
including by way of injunction.

19. NOTICE

All notices, requests, demands, and other communications pertaining to this
Agreement shall be in writing and shall be deemed duly given and effective
(a) on the day when sent by facsimile transmission with receipt, or (b) on the
day when sent by e-mail, or (c) on the day when delivered personally or delivery
is refused (which shall include delivery by Federal Express or other nationally
recognized, reputable overnight courier service that issues a receipt or other
confirmation of delivery) addressed as follows:

 

PURCHASER:    SOVRAN ACQUISITION LIMITED    PARTNERSHIP    6467 Main Street   
Buffalo, New York 14221    Attention: Sandra L. Herberger    Fax: (716) 630-5120
   E-mail: sherberger@sovranss.com



--------------------------------------------------------------------------------

With a Copy to:    JOHN A. PAPPANO, ESQ.    Phillips Lytle LLP    3400 HSBC
Center    Buffalo, New York 14203    Fax: (716) 852-6100    E-mail:
jpappano@phillipslytle.com SELLER:    C/O ARREDONDO HOLDINGS    35 Field Point
Circle    Greenwich, Connecticut 06830    Attention: Carlos A. Arredondo    Fax:
(203) 661-5281    E-mail: carredon@optonline.net With a Copy to:    MARINA
RABINOVICH, ESQ.    Schiff Hardin LLP    666 Fifth Avenue, Suite 1700    New
York, New York 10103    Fax: (212) 753-5044    E-mail:
mrabinovich@schiffhardin.com

Notices shall be deemed effective if given by the parties’ counsel.

20. GOVERNING LAW; PREVAILING ENTITY

(a) This Agreement shall be governed by the laws of the State in which the
Property is located.

(b) In the event that any dispute arises in connection with this Agreement, the
non-prevailing party shall pay the prevailing party’s costs and expenses,
including reasonable attorneys’ fees, in connection with any judicial or
non-judicial dispute resolution.

21. ENTIRE AGREEMENT

All prior understandings and agreements between SELLER and PURCHASER are set
forth in the Sovran Lease and this Agreement. This Agreement and the Sovran
Lease completely expresses their full agreement.

22. NO ORAL CHANGE

This Agreement may not be amended or terminated orally. Any and all amendments
to this Agreement must be in writing and signed by both SELLER and PURCHASER.



--------------------------------------------------------------------------------

23. SUCCESSORS

This Agreement shall bind, and shall inure to the benefit of, SELLER and
PURCHASER, and the respective distributees, executors, administrators, heirs,
personal representatives, trustees, beneficiaries, successors and assigns of
SELLER and PURCHASER.

24. COUNTERPARTS; CAPTIONS

This Agreement may be signed in counterparts, and by facsimile or e-mail
signatures, which originals, facsimile and/or e-mail counterparts shall be
deemed originals for all purposes, and which together shall be deemed one
agreement. Captions and headings in this Agreement are for convenience only, and
shall not be interpreted to limit the scope or meaning of any provision hereof.

25. EMPLOYEES/BUILDING PLANS

For a period of two (2) years following the Commencement Date as defined in the
Sovran Lease, PURCHASER shall not knowingly hire any one or more employees of
(a) the owner of the Property (Hicksville Project LLC) from whom SELLER acquired
the Property, (b) Arredondo & Co. or (c) Westy. PURCHASER shall have no
obligations or liabilities respecting any of the aforementioned employees.
PURCHASER shall have no obligation whatsoever to hire any of the aforementioned
employees. PURCHASER shall not utilize any drawings or plans that were used for
purposes of the design and construction of the buildings or improvements on the
Premises in connection with any design or construction of buildings or
improvements by PURCHASER at PURCHASER’s other properties as Arredondo & Co.,
L.L.C. retains sole ownership of all rights to the building plans of the
Premises whether or not they are copyrighted. PURCHASER will not construct any
buildings that are “substantially similar” to the Premises as the term
“substantially similar” is defined in U.S. Copyright Statute.

26. CONSTRUCTION AND OTHER PROVISIONS

(a) Wherever appropriate in this Agreement, the singular shall be deemed to
refer to the plural and the plural to the singular, and pronouns of each gender
shall be deemed to comprehend either or both of the other genders. As used in
this Agreement, the terms “herein”, “hereof” and the like refer to this
Agreement in its entirety and not to any specific section or subsection.

(b) If any provisions of this Agreement or any escrow instructions signed
pursuant to this Agreement are held by a court of competent jurisdiction to be
invalid, this determination shall not affect the validity of the remaining
provisions of this Agreement.

(c) The waiver by one party of the performance of any agreement, condition, or
obligation under this Agreement shall not invalidate this Agreement nor shall it
be considered a waiver by that party of any other agreement, condition, or
obligation under this Agreement. The waiver by either or both parties of the
time for performing any act required by this Agreement shall not constitute a
waiver of the time for performing any other act required to be performed at a
later time.



--------------------------------------------------------------------------------

27. TAX-DEFERRED EXCHANGE

PURCHASER understands that the transaction contemplated hereby may be part of
SELLER’s tax-deferred exchange under Section 1031 of the Internal Revenue Code.
PURCHASER shall provide reasonable cooperation to SELLER in connection with any
desire by SELLER to elect to qualify the sale of the Property or the Site as a
tax-deferred exchange under Section 1031 of the Internal Revenue Code including
execution and delivery of documents and instruments required by the qualified
intermediary; provided, however, that in connection with such tax-deferred
exchange (a) PURCHASER shall not incur any cost or expense whatsoever,
(b) PURCHASER shall make no warranty or representation whatsoever concerning
such tax-deferred exchange, including without limitation, the tax qualification
or ramification thereof, (c) PURCHASER shall not be required to acquire title to
any property other than the Property, (d) upon payment of the Purchase Price
hereunder, PURCHASER shall be entitled to acquire the Property without
condition, (e) PURCHASER shall incur absolutely no liability or obligation
except as expressly set forth herein and (f) SELLER shall not be relieved or
released from any liabilities or obligations hereunder.



--------------------------------------------------------------------------------

SCHEDULE A TO PURCHASE AGREEMENT

DESCRIPTION OF REAL ESTATE

AND ALLOCATION OF PRICE

 

Property

   Total      Real Property      Non-Compete      Goodwill  

Westy Self Storage - Hicksville

65 West John Street

Hicksville, New York 11801

129,460± rentable square feet of

indoor self storage space

   $ 32,950,000       $ 23,065,000       $ 5,000       $ 9,880,000   

The Property is legally described and/or depicted in attached Schedule “A-1”.
PURCHASER, however, shall have the right to review and approve the attached
legal descriptions following PURCHASER’s receipt of the updated title commitment
and updated survey.



--------------------------------------------------------------------------------

SCHEDULE A-1 TO PURCHASE AGREEMENT

[Legal Description]

ALL that certain plot, piece or parcel of land, situate, lying and being at
Hicksville, Town of Oyster Bay, County of Nassau and State of New York, bounded
and described as follows:

BEGINNING at a point on the northerly side of West Barclay Street, said point
being distant from the northwest corner of West Barclay Street and Wyckoff
Street on a bearing south 81 degrees 37 minutes west, a distance of 60.00 feet;

THENCE from said point south 81 degrees 37 minutes west along the northerly side
of West Barclay Street, 395.47 feet to a point;

THENCE north 08 degrees 11 minutes 30 seconds west, a distance of 231.67 feet to
the southerly side of West John Street;

THENCE north 81 degrees 37 minutes along the southerly side of West John Street,
446.34 feet to the southwest corner of West John Street and Wyckoff Street;

THENCE south 10 degrees 27 minutes east along the westerly side of Wykoff
Street, 131.83 feet to a point;

THENCE south 81 degrees 37 minutes west, a distance of 60.00 feet to a point;

THENCE south 10 degrees 27 minutes east, parallel to the westerly side of
Wyckoff Street, 100.00 feet to the point or place of BEGINNING.



--------------------------------------------------------------------------------

SCHEDULE B TO PURCHASE AGREEMENT

[Personal Property]

A list shall be prepared by Seller and Purchaser for attachment to the Bill of
Sale



--------------------------------------------------------------------------------

SCHEDULE “C” TO PURCHASE AGREEMENT

 

 

Intentionally Omitted.



--------------------------------------------------------------------------------

SCHEDULE “D” TO PURCHASE AGREEMENT

FORM OF BILL OF SALE

                     (“Seller”), for good and valuable consideration paid by
SOVRAN ACQUISITION LIMITED PARTNERSHIP (“Buyer”), does hereby sell, grant,
transfer, assign and convey to Buyer all of Seller’s right, title and interest
in and to all of the following personal property owned by Seller that is located
at, or used in connection with, the self storage facilities and real located at
                     (“Property”), including the “Personal Property”:

1. All items listed in attached Schedule A;

2. To the extent assignable, all existing permits, approvals and licenses,
including, without limitation, all use permits, variances, certificates of
occupancy, building and other operating permits, franchise rights, construction
permits, business registration and other occupancy permits, computer software
licenses and other licenses related to or used in connection with the existing
business operation on the Property; and

3. To the extent assignable, all existing guaranties and warranties (express or
implied), if any, issued in connection with the construction, alteration,
maintenance and repair of the Property. Plans and specifications all
specifically excluded from this assignment.

Notwithstanding anything to the contrary herein, and except as set forth in the
Sovran Lease, Buyer is not assuming, nor is Buyer liable for, any liability or
obligation of Seller of any kind or nature whatsoever (whether accrued,
absolute, contingent or otherwise), and Seller shall remain solely responsible
for, all of Seller’s (and each of those persons and entities comprising Seller)
liabilities and obligations (a) not expressly assumed by Buyer and/or
(b) arising or accruing prior to the date that Buyer acquires title to the
Property.

Seller warrants that it owns the Personal Property in its entirety, that there
are no liens or encumbrances affecting the Personal Property, and that it is
transferring title to the Personal Property free and clear of all such liens and
encumbrances. Except for and subject to the representations and warranties set
forth in the Lease dated as of             , 201     to which Seller and Buyer
are parties, the Personal Property is being conveyed “As Is” and “With All
Faults”, without any representations or warranties as to condition,
merchantability or fitness for a particular purpose or otherwise.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed on
this     day of             , 201    .

 

 

By:  

 

  Name:   Title:

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 201    , before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE A TO BILL OF SALE



--------------------------------------------------------------------------------

SCHEDULE “E” TO PURCHASE AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated             , 2013, by and
between                      (“Assignor”) and SOVRAN ACQUISITION LIMITED
PARTNERSHIP (“Assignee”).

RECITALS

A. Assignor is the owner of real property located at 65 West John Street,
Hicksville, New York 11801 (“Premises”), which Premises have been leased by
Assignor to Assignee pursuant to a lease dated             , 2013 (“Sovran
Lease”).

B. The Premises are subject to the leases identified in attached Exhibit A
(collectively “Leases”).

C. The Premises are affected by certain permits, licenses, approvals and
certificates identified in attached Exhibit B (collectively “Permits”) granted
by various governmental agencies which are necessary for the ownership, use and
operation of the Premises.

D. The Premises are affected by certain contracts and agreements identified in
annexed Exhibit C (collectively “Service Contracts”) relating to the ownership,
use or operation of the Premises.

E. The Premises are affected by certain warranties and guaranties identified in
attached Exhibit D (collectively “Guaranties”).

F. Assignee wishes to acquire any and all rights of Assignor under the Leases,
Permits, Guaranties and Service Contracts, as well as Assignor’s telephone
numbers and fax numbers.

NOW, THEREFORE, in consideration of the sum of $10.00 and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

(1) Assignor hereby assigns, transfers and sets over to Assignee, and hereby
ratifies and reaffirms the assignment by Assignor to Assignee in the Sovran
Lease of, all of Assignor’s right, title and interest in, and Assignee hereby
accepts the assignment of, the Leases, Permits, Service Contracts and
Guaranties, as well as Assignor’s telephone numbers and fax numbers.

(2) Assignee hereby confirms assumption of all of the covenants, duties and
obligations under the Leases, Permits and Service Contracts first arising after
the Commencement Date of the Sovran Lease.



--------------------------------------------------------------------------------

(3) This Assignment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

(4) This Assignment shall not be construed against Assignee despite the fact
that Assignee prepared it.

(5) This Assignment may be executed in counterparts, each of which shall be
deemed an original and which, when taken together, shall constitute a single
instrument.

(6) Assignor and Assignee shall execute and deliver to the other any further
instruments of conveyance, sale, assignment or transfer as may be reasonably
necessary to effect the purposes of this Assignment.

(7) This Assignment may be modified only in writing, signed by the parties
hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the day and year first above written.

 

 

By:  

 

  Name:   Title: SOVRAN ACQUISITION LIMITED PARTNERSHIP By: SOVRAN HOLDINGS,
INC., its general partner By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION AGREEMENT

[LEASES]



--------------------------------------------------------------------------------

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION AGREEMENT

[PERMITS, LICENSES, CERTIFICATES]

Certificate(s) of Occupancy



--------------------------------------------------------------------------------

EXHIBIT C TO ASSIGNMENT AND ASSUMPTION AGREEMENT

(Service Contracts)



--------------------------------------------------------------------------------

EXHIBIT D TO ASSIGNMENT AND ASSUMPTION AGREEMENT

(Guaranties)



--------------------------------------------------------------------------------

SCHEDULE “F” TO PURCHASE AGREEMENT

FORM OF CERTIFICATE AND INDEMNITY

The undersigned persons and entities (collectively “Seller”) hereby certify to
SOVRAN ACQUISITION LIMITED PARTNERSHIP (“Buyer”) that all sales taxes, excise
taxes, use taxes, employment taxes and other taxes, if any (collectively
“Taxes”) due from Seller and Seller’s predecessor in title in connection with
the ownership and/or operation of the self storage facility known as Westy Self
Storage located at                      (“Facility”) prior to the Commencement
Date are current, including but not limited to any and all Taxes due in
connection with (i) the sale of personal property such as inventory and
merchandise, (ii) the furnishing of services, (iii) the leasing of outdoor
parking spaces and (iv) the rents collected on self storage units. The
undersigned hereby jointly and severally indemnify, defend and hold Buyer
harmless from and against, and agree to reimburse Buyer for, any and all claims,
liabilities, losses, damages and expenses (including interest, penalties,
reasonable attorneys’ fees, disbursements, court costs and costs of appeal) in
connection with the failure by Seller and Seller’s predecessors in title to pay
any and all Taxes due in connection with the ownership and/or operation of the
Facility, including subsections (i) through (iv) above, that were due and
payable for the period of time prior to the Commencement Date (as that term is
defined in the Lease between Buyer and the undersigned dated             ,
2013).

 

 

By  

 

  Name:   Title:

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

Notary Public



--------------------------------------------------------------------------------

SCHEDULE “G” TO PURCHASE AGREEMENT

Intentionally Omitted.



--------------------------------------------------------------------------------

SCHEDULE “H” TO PURCHASE AGREEMENT

FORM OF FIRPTA CERTIFICATE

Each person and entity comprising Seller shall execute a FIRPTA Certificate

SELLER’S CERTIFICATE UNDER

INTERNAL REVENUE CODE SECTION

1445 (FIRPTA)

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee (buyer) of a U.S. real property interest must withhold tax if the
transferor (seller) is a foreign entity. To inform the transferee (buyer) that
withholding of tax is not required upon disposition of a U.S. real property
interest, the undersigned hereby certify to SOVRAN ACQUISITION LIMITED
PARTNERSHIP (transferee) the following:

1.                      is a                      [limited liability company]
[partnership] [corporation] [person] [trust] and is not a non-resident alien or
foreign corporation, foreign partnership, foreign trust, or foreign estate (as
those terms are defined in the Internal Revenue Code and Income Tax Regulations)
and is not a disregarded entity as defined in 26 CFR § 1.1445-2(b)(2)(iii).

2. The U.S. taxpayer identification number/social security number of
                     is as follows:                     .

3. This certification may be disclosed to the Internal Revenue Service by the
transferee, and any false statement made herein could be punished by fine,
imprisonment, or both.

Under penalties of perjury, the undersigned declare that the undersigned have
examined this certification, and it is true, correct, and complete.

Dated:             , 2013

 

 

By:  

 

  Name:   Title:

 

Sworn to before me this      day of             , 2013

 

Notary Public



--------------------------------------------------------------------------------

EXHIBIT “C” TO LEASE

Property Information on each Property for new Operator (electronic copies – in
pdf, excel and other format files where possible):

1. All, as of July 31, 2013, tenant occupancy agreements including phone
numbers, addresses (and change of address cards) and email addresses and any
tenant signed documents.

2. Service contracts: trash removal, lawn maintenance, auctioneer, energy
contracts (if any).

3. Permits and/or last inspection report for building, elevator, fire
inspections, etc.

4. Current business license.

5. Original site plan.

6. Existing surveys (if available); or site layout plan depicting each building
and number of spaces in each.

7. Units mix of each building.

8. Certificate of occupancy for each building, land use permit, special use
permit, zoning permit, variances, etc. (as applicable).

9. Environmental reports/property condition reports (if available).

10. May, June, July 2013 utility invoices (electric, water, phone, gas) with
service provider phone numbers.

11. Registration account number for sales tax and state unemployment.

12. Monthly operating (income and expense) statements for 2012 and year to date
2013 (through July 31).

13. General ledger activity detail for all balance sheet and income and expense
accounts for 2012 and year to date 2013 (through July 2013).

14. All property expense invoices for 2012 and year to date 2013 (through
July 31).

15. Property management computer monthly summary reports for 2012 and year to
date 2013 (through July 31).

16. Prior two years of financial statements - balance sheet and operating
statements for 12/31/11 and 12/31/12.

17. Accounts receivable detail at 12/31/12 and year to date 2013 (through
July 31).

18. Accounts payable detail at 12/31/12 and year to date 2013 (through July 31).

19. Schedule of prepaid tenant rents, security deposits, and supporting
documentation at 12/31/11 and 12/31/12 and year to date 2013 (through July 31).

20. Merchant credit card monthly statements for 2012 and year to date 2013
(through July 31).

21. Current month to date bank deposits (August and September 2013).

22. Insurance invoice detailing liability, umbrella and worker compensation
expense, and Certificate of Insurance evidencing all liability and property
damage coverage.

23. Auction information for 2012 and year to date 2013 (through July 31),
including amounts owed, recovered and all auction expenses.

24. Printout showing occupied and vacant units in order to complete lock check.

25. Carlos Arredondo to use good faith efforts to obtain bank statements for
2012 and 2013 to date.



--------------------------------------------------------------------------------

EXHIBIT “D” TO LEASE

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT, made and entered into as of the      day of
            , 2013, among SOVRAN ACQUISITION LIMITED PARTNERSHIP, a Delaware
limited partnership, 6467 Main Street, Buffalo, New York 14221 (“Sovran”), THE
2000 TRUST FOR THE GRANDCHILDREN OF CARLOS A. ARREDONDO AND MARI V. ARREDONDO,
CARLOS A. ARREDONDO, TRUSTEE, TRUST FOR THE BENEFIT OF THE CHILDREN OF FABIOLA
RAQUEL ARREDONDO, TRUST FOR THE BENEFIT OF THE CHILDREN OF ELENA ISABEL
ARREDONDO, TRUST FOR THE BENEFIT OF THE CHILDREN OF MARISA VARA ARREDONDO, TRUST
“B” FOR THE GRANDCHILDREN OF FABIOLA R. ARREDONDO, TRUST “C” FOR THE
GRANDCHILDREN OF ELENA I. ARREDONDO AND TRUST “D” FOR THE GRANDCHILDREN OF
MARISA V. ARREDONDO, c/o ARREDONDO HOLDINGS, 35 FIELD POINT CIRCLE, GREENWICH,
CONNECTICUT 06830 (each a “Trust” and collectively “Trusts”), CARLOS A.
ARREDONDO, residing at                     , ELENA I. ARREDONDO, residing at
                    , FABIOLA R. ARREDONDO, residing at                      and
MARISA V. ARREDONDO, residing at                      (each an “Individual” and
collectively “Individuals”).

RECITALS

WHEREAS, reference is made to a self storage facility (“Business”), located at
65 West John Street, Hicksville, New York 11801 (“Site” or “Property”) and as
more fully described in the lease between the Trusts and the Individuals (except
Carlos A. Arredondo) as lessor and Sovran, as lessee, dated             , 2013
(“Lease”);

WHEREAS, Sovran has an option to purchase the Property under the Lease;

WHEREAS, Carlos A. Arredondo has been involved in the management and operation
of the Business and, directly or indirectly, the Trusts and Individuals will
benefit from the lease and possible sale of the Property to Sovran; and

WHEREAS, as an inducement to Sovran to lease the Property, the Trusts and the
Individuals agree to enter into and comply with the terms of this Agreement.



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Non-Competition.

(a) The Trusts, and the Individuals hereby covenant and agree that, for four
(4) years immediately following the commencement of the term of the Lease
(“Term”), they will not themselves or through their Affiliates (as hereinafter
defined) construct, expand, develop, renovate, lease (as landlord or tenant,
other than a lease of a self storage unit for use as a self storage unit),
sublease (as sublessor or sublessee), own, manage, or operate a self-storage
facility, or any facility similar thereto within a four (4) mile radius of the
Site (“Radius”),

(b) An “Affiliate”, when used in this Agreement, shall mean any Person (as
hereinafter defined) that directly or indirectly through one or more
intermediaries controls, is controlled by or under common control with the
Person specified. For purposes of this definition, “control” of a Person means
the power, direct or indirect, to direct or cause the direction of management
and policies, whether through ownership of voting securities, by contract or
otherwise. “Person” means any natural person, corporation, limited liability
company, general partnership, limited partnership, limited liability
partnership, proprietorship, joint venture, trust, association, union or other
entity or business organization.

(c) The Trusts and the Individuals shall not, and shall cause the Affiliates not
to, solicit, contact or communicate with any tenant, subtenant or occupant of
the Site, either orally or in writing, regarding matters set forth in
Section 1(a), without first obtaining the prior written consent of Sovran.

(d) Notwithstanding anything to the contrary herein, this Agreement shall not
prohibit the Trusts or the Individuals and their Affiliates from investing in
stocks or funds or Persons, or taking employment with or providing services to
Persons, unaffiliated with the Trusts and/or the Individuals, which stocks or
funds or Persons may have interests in or operate self storage sites located
within the Radius.

(e) This Agreement shall terminate in the event that Sovran terminates the Lease
or the Lease is otherwise terminated. This Agreement shall remain in full force
and effect in accordance with its terms if the Lease remains in effect, and
shall survive and continue to remain in effect in accordance with its terms if
Sovran exercises its purchase option under the Lease and subsequently acquires
the Property.

2. Attorneys’ Fees. Should Sovran, the Trusts or any Individual employ an
attorney or attorneys to enforce any of the provisions hereof or to protect
their interests in any manner arising under this Agreement, or to recover
damages for the breach hereof, the nonprevailing party shall pay to the
prevailing party all reasonable costs, damages and expenses, including
attorneys’ fees, disbursements and court costs expended or incurred in
connection therewith.

3. Counterparts. This Agreement may be signed in counterparts, and shall be
fully effective if the signatories execute this Agreement in separate
counterparts.



--------------------------------------------------------------------------------

4. Assist. During the Term, the Trusts and the Individuals shall not take
actions to circumvent the prohibitions of Section 1(a) of this Agreement.

5. Remedies. Sovran will suffer irreparable harm if this Agreement is breached.
The parties hereto acknowledge and agree that it may be difficult or impossible
to calculate and ascertain accurately or definitively the damages that would be
sustained by Sovran as a result of a breach of this Agreement. The parties
hereto agree that if Sovran should institute an action or proceeding to enforce
the provisions hereof, Sovran shall be entitled to injunctive relief (in
addition to all other remedies provided at law or in equity), and any party
against whom such action or proceeding is brought hereby waives (a) the claim or
defense that Sovran has an adequate remedy at law (and shall not urge in any
action or proceeding the claim or defense that such a remedy at law exists) and
(b) any requirement that Sovran post any bond in connection with obtaining such
injunctive relief. Accordingly, Sovran shall have the right to seek a temporary
restraining order and preliminary and permanent injunctions restraining and
enjoining any one (1) or more of the Trusts, the Individuals and/or any family
members of the Individuals as well as any Affiliate of any one (1) or more of
the Trusts and/or any Individuals as the case may be, from initiating or
continuing any breach of any provision of this Agreement, that such relief may
be granted without the necessity of proving actual damages, and that, in
connection with any such proceedings, the Trusts and the Individuals hereby
waive the defense that Sovran has an adequate remedy at law. This provision with
respect to injunctive relief shall not, however, diminish the right of Sovran to
claim and recover damages in addition to injunctive relief. The obligations and
liabilities of the Trusts and the Individuals hereunder shall be joint and
several.

6. Severability; Validity. The invalidity or unenforceability of any one or more
of the particular provisions of this Agreement shall not affect the
enforceability of the other provisions hereof, all of which are inserted
conditionally on their being valid in law, and in the event one or more
provisions contained herein shall be invalid, this Agreement shall be construed
as if such invalid provision had not been inserted; provided, however, that if
such invalidity shall be caused by any value, any price, the length of any
period of time, the size of any area, or the scope of activities set forth in
any provision hereof, such value, price, period of time, area, or scope shall be
considered to be adjusted to a value, price, period of time, area, or scope that
would cure such invalidity. The parties hereto agree that the covenants and
obligations contained in this Agreement are severable and divisible, that none
of such covenants or obligations depends on any other covenant or obligation for
its enforceability, that each such covenant and obligation constitutes an
enforceable obligation, that each such covenant and obligation shall be
construed as an agreement independent of any other provision of this Agreement,
and that the existence of any claim or cause of action by one party to this
Agreement against another party to this Agreement, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by any
party to this Agreement of any such covenants or obligations. This Agreement
shall be construed in a manner which renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law. To the extent that any provisions of this Agreement shall
be determined to be invalid or unenforceable, the invalid or unenforceable
portion of such provision shall be deleted from this Agreement, and the validity
and enforceability of the remainder of such provision and of this Agreement
shall be unaffected. In furtherance of and not in limitation



--------------------------------------------------------------------------------

of the foregoing, it is expressly agreed that should the duration of or
geographic extent of, or business activities covered by, the non-competition
agreement contained in Section 1 be determined to be in excess of that which is
valid or enforceable under applicable law, then such provision shall be
construed to cover only that duration, extent or activities which may validly or
enforceably covered.

7. Applicable Law. This Agreement shall be governed by the internal laws of the
State in which the Property is located without regard to the principles of
conflicts of laws. If this Agreement is found to be unenforceable against one or
more of the parties hereto, it shall nevertheless remain enforceable against the
remaining parties hereto.

8. Entire Agreement; Modifications. This Agreement embodies and constitutes the
entire understanding between the parties with respect to the scope of the
non-competition arrangement described herein, and all prior or contemporaneous
agreements, understandings, representations and statements, oral or written, are
merged into this Agreement. Neither this Agreement nor any provision hereof may
be waived, modified, amended, discharged or terminated except by an instrument
in writing signed by the party against whom the enforcement of such waiver,
modification, amendment, discharge or termination is sought.

9. Inducement. This Agreement constitutes a portion of the inducement to Sovran
in connection with the Lease. All of the parties hereto expressly agree that
adequate consideration supports this Agreement. All of the parties hereto agree
that the covenants and agreements herein contained are reasonable in geographic
and temporal scope.

10. Captions. Captions and headings in this Agreement are for convenience only,
and shall not be interpreted to limit the scope or meaning of any provision
hereof.

11. Interpretation. This Agreement has been thoroughly reviewed by the Trusts
and the Individuals, and their counsel. This Agreement shall not be construed
against Sovran despite the fact that its counsel may have prepared it.



--------------------------------------------------------------------------------

12. Notice. All notices, requests, demands, and other communications pertaining
to this Agreement shall be in writing and shall be deemed duly given and
effective (a) on the day when sent by facsimile transmission, (b) e-mail or
(c) on the day when delivered personally (which shall include delivery by
Federal Express or other nationally recognized, reputable overnight courier
service that issues a receipt or other confirmation of delivery) addressed as
follows:

 

BUYER:    SOVRAN ACQUISITION LIMITED    PARTNERSHIP    6467 Main Street   
Buffalo, New York 14221    Attention: Sandra L. Herberger    Fax: (716) 630-5120
   E-mail: sherberger@sovranss.com With a Copy to:    JOHN A. PAPPANO, ESQ.   
Phillips Lytle LLP    3400 HSBC Center    Buffalo, New York 14203    Fax: (716)
852-6100    E-mail: jpappano@phillipslytle.com THE TRUSTS AND:    C/O ARREDONDO
HOLDINGS THE INDIVIDUALS:    35 Field Point Circle    Greenwich, Connecticut
06830    Attention: Carlos A. Arredondo    Fax: (203) 661-5281    E-mail:
carredon@optonline.net With a Copy to:    MARINA RABINOVICH, ESQ.    Schiff
Hardin LLP    666 Fifth Avenue, Suite 1700    New York, New York 10103    Fax:
(212) 753-5044    E-mail: mrabinovich@schiffhardin.com

Notices shall be deemed effective if given by the parties’ counsel.

13. Enforcement. Any failure on the part of any party to this Agreement to
enforce any provision of this Agreement shall not in any way be construed as a
waiver of any such provisions as to future violations thereof nor prevent that
party thereafter from enforcing each and every other provision of this
Agreement. The rights granted the parties hereto are cumulative and the waiver
by a party of a single remedy shall not constitute a waiver by any such party of
its right to assert all other legal and/or equitable remedies available
hereunder, or under law or equity.

14. Delegation. The Trusts and the Individuals may not delegate or assign any of
their obligations set forth in this Agreement without the prior written consent
of Sovran, and any such delegation or assignment is void. This Agreement shall
be binding on the respective heirs, distributees, personal representatives,
successors and assigns of the parties hereto, and shall inure to the benefit of,
and be enforceable by, their respective heirs, distributees, personal
representatives, successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SOVRAN ACQUISITION LIMITED PARTNERSHIP By:   SOVRAN HOLDINGS, INC., its general
partner By:  

 

 

 

  Name:   Date   Title:   THE 2000 TRUST FOR THE GRANDCHILDREN OF CARLOS A.
ARREDONDO AND MARI V. ARREDONDO, CARLOS A. ARREDONDO, TRUSTEE By:  

 

 

 

  Name:   Date   Title:   TRUST FOR THE BENEFIT OF THE CHILDREN OF FABIOLA
RAQUEL ARREDONDO By:  

 

 

 

  Name:   Date   Title:   TRUST FOR THE BENEFIT OF THE CHILDREN OF ELENA ISABEL
ARREDONDO By:  

 

 

 

  Name:   Date   Title:   TRUST FOR THE BENEFIT OF THE CHILDREN OF MARISA VARA
ARREDONDO By:  

 

 

 

  Name:   Date   Title:  



--------------------------------------------------------------------------------

TRUST “B” FOR THE GRANDCHILDREN OF FABIOLA R. ARREDONDO By:  

 

 

 

  Name:   Date   Title:   TRUST “C” FOR THE GRANDCHILDREN OF ELENA I. ARREDONDO
By:  

 

 

 

  Name:   Date   Title:   TRUST “D” FOR THE GRANDCHILDREN OF MARISA V. ARREDONDO
By:  

 

 

 

  Name:   Date   Title:  

 

 

 

Elena I. Arredondo   Date

 

 

 

Fabiola R. Arredondo   Date

 

 

 

Marisa V. Arredondo   Date

 

 

 

Carlos A. Arredondo   Date



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) SS.: COUNTY OF ERIE    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public



--------------------------------------------------------------------------------

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public



--------------------------------------------------------------------------------

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public



--------------------------------------------------------------------------------

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

STATE OF    )    ) SS.: COUNTY OF    )

On the      day of              in the year 2013, before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 



--------------------------------------------------------------------------------

EXHIBIT “E” TO LEASE

FORM OF LETTER TO BE DELIVERED BY CURRENT OWNER/MANAGER TO TENANTS

EXHIBIT E

Dear Customer,

As you may know, there are seventeen (17) Westy Storage Centers. Effective
November 1, 2013, four (4) of these centers – that is, Danbury Milford,
Hicksville and Babylon – will not be operated by Westy. These centers will be
renamed as New Operator Name and will be managed by them. Your Occupancy
Agreement has been assigned to New Operator Name effective November 1, 2013. New
Operator Name is, at this time, writing you to give you details of their
services.

New Operator Name has agreed that they will not increase your rent for two
(2) years from the time you moved in or from your latest rent increase,
whichever is later. There is no rent guarantee beyond that. As the new Manager
does not require security deposits, we are herein returning your security
deposit.

It has been a privilege servicing you and we wish you every happiness and
success.

John A. Arredondo

Director of Operations



--------------------------------------------------------------------------------

Hicksville, NY

FIRST AMENDMENT OF LEASE

THIS FIRST AMENDMENT OF LEASE (the “Amendment”) is made as of the 13th day of
September, 2013, by and between

THE 2000 TRUST FOR THE GRANDCHILDREN OF CARLOS A. ARREDONDO AND MARI V.
ARREDONDO, CARLOS A. ARREDONDO, TRUSTEE, TRUST FOR THE BENEFIT OF THE CHILDREN
OF FABIOLA RAQUEL ARREDONDO, TRUST FOR THE BENEFIT OF THE CHILDREN OF ELENA
ISABEL ARREDONDO, TRUST FOR THE BENEFIT OF THE CHILDREN OF MARISA VARA
ARREDONDO, ELENA I. ARREDONDO, FABIOLA R. ARREDONDO, MARISA V. ARREDONDO, TRUST
“B” FOR THE GRANDCHILDREN OF FABIOLA R. ARREDONDO, TRUST “C” FOR THE
GRANDCHILDREN OF ELENA I. ARREDONDO AND TRUST “D” FOR THE GRANDCHILDREN OF
MARISA V. ARREDONDO

c/o ARREDONDO HOLDINGS, 35 Field Point Circle, Greenwich, Connecticut 06830

(hereinafter referred to collectively as “Lessor”)

and

SOVRAN ACQUISITION LIMITED PARTNERSHIP, a Delaware limited partnership

6467 Main Street, Buffalo, New York 14221

(hereinafter referred to as “Lessee”)

W I T N E S S E T H:

WHEREAS, Lessor and Lessee, entered into that certain Lease dated as of
August 7, 2013 (the “Lease”) for the premises known as 65 West John Street,
Hicksville, New York 11801 (the “Premises”) as more particularly described in
the Lease;

WHEREAS, the parties desire to modify the terms of the Lease as hereinafter
described. Capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Lease.

NOW, THEREFORE, for good and valuable consideration, receipt and legal
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Schedule A to Exhibit B of the Lease is hereby amended by replacing it with
Exhibit 1 attached hereto.

2. The Contracts that are to be assigned to Lessee and assumed by Lessee are set
forth on Exhibit 2 attached hereto.

3. The Inspection Period is hereby extended through 6:00 p.m. Eastern Time on
September 27, 2013.



--------------------------------------------------------------------------------

4. To the extent that the Survey includes an “as surveyed” metes and bounds
legal description or descriptions prepared by Lessee’s surveyor, such “as
surveyed” legal description or descriptions shall be deemed to be included in
the Lease, and shall be included in the Memorandum of Lease, in all
circumstances without any representation or warranty as to completeness or
accuracy thereof from Lessor, as descriptions of the Premises along with the
record legal description of the Premises that is currently attached to the Lease
as Exhibit A.

5. The following are Must Cure Obligations, and will be paid, satisfied and
terminated of record with respect to the Premises upon Lessor’s acquisition of
the Premises (and same not being raised as an exception to title shall be deemed
Lessor’s compliance):

(a) Absolute Assignment of Lessor’s Interest in Leases and Rents made by
Hicksville Project, LLC to Wachovia Bank, National Association dated October 29,
2002 and recorded on September 10, 2003 in Liber 24910, mp 315.

(b) Collateral Assignment of Leases and Rentals made by Port Chester Project,
L.L.C. and Hicksville Project, LLC to Newalliance Bank dated January 22, 2010
and recorded on May 26, 2010 in Liber 34863, mp 871.

(c) UCC Financing Statement No. UC10000665 filed on February 23, 2010; Debtor:
Port Chester Project, L.L.C. and Hicksville Project, LLC, Secured Party:
Newalliance Bank.

(d) Mortgage made by Port Chester Project, L.L.C. to First Union Bank of
Connecticut dated January 10, 1996 and recorded on January 18, 1996 in Liber
21261, page 1 (“Mortgage 1”).

(e) Mortgage made by Port Chester Project, L.L.C. to Wachovia Bank, National
Association dated October 29, 2002 and recorded on March 3, 2003 in Control
#430490149 (Westchester County) and recorded on September 10, 2003 in Liber
24910, mp 281 (Nassau County) (“Mortgage 2”).

(f) Loan Assumption Agreement made between Hicksville Project, LLC, Port Chester
Project, L.L.C. and Wachovia Bank, National Associated dated October 29, 2002
and recorded on March 3, 2003 in Control #430490226 (Westchester County) and
recorded on May 26, 2010 in Liber 34863, mp 835 (Nassau County).

(g) Modification, Consolidation, Security and Spreader Agreement made between
Port Chester Project, L.L.C. and Hicksville Project, LLC and Wachovia Bank,
National Association (successor in interest to First Union Bank of Connecticut)
dated October 29, 2002 and recorded on March 3, 2003 in Control #430490220
(Westchester County) and recorded on September 10, 2003 in Liber 24910, mp 296
(Nassau County).

(h) Assignment of Mortgage 1 and Mortgage 2, as consolidated, assigned by
Wachovia Bank, N.A. to Newalliance Bank by assignment of mortgage dated
January 21, 2010 and recorded on May 26, 2010 in Liber 34863, mp 829 (Nassau
County) and recorded on April 21, 2010 in Control #500273544 (Westchester
County).

(i) Amended and Restated Mortgage, Assignment of Leases and Security Agreement
made between Port Chester Project, L.L.C. and Hicksville Project, LLC and
Newalliance Bank dated January 22, 2010 and recorded on May 26, 2010 in Liber
34863, mp 847 (Nassau County) and recorded on April 21, 2010 in Control
#500323194 (Westchester County).

 

- 2 -



--------------------------------------------------------------------------------

6. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original but all of which together shall constitute but
one and the same instrument. Except as specifically modified and amended by this
Amendment, there are no other changes or modifications to the Lease and all of
the terms, covenants and conditions of the Lease, as modified and amended by
this Amendment, are hereby ratified and confirmed and shall continue to be and
remain in full force and effect.

[SEE NEXT PAGE FOR SIGNATURES]

 

- 3 -



--------------------------------------------------------------------------------

Hicksville, NY

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

SOVRAN ACQUISITION LIMITED PARTNERSHIP By: SOVRAN HOLDINGS, INC., general
partner By:  

/S/ Paul T. Powell

  Name:   Paul T. Powell   Title:   Executive Vice President of Real Estate
Investment By:  

/S/ Michael Rogers

  Name:   Michael Rogers   Title:   Vice President - Real Estate Operations THE
2000 TRUST FOR THE GRANDCHILDREN OF CARLOS A. ARREDONDO AND MARI V. ARREDONDO,
CARLOS A. ARREDONDO, TRUSTEE By:  

/S/ Carlos A. Arredondo

  Name:   Carlos A. Arredondo   Title:   Trustee TRUST FOR THE BENEFIT OF THE
CHILDREN OF FABIOLA RAQUEL ARREDONDO By:  

/S/ Fabiola R. Arredondo

  Name:   Fabiola R. Arredondo   Title:   Trustee TRUST FOR THE BENEFIT OF THE
CHILDREN OF ELENA ISABEL ARREDONDO By:  

/S/ Elena I. Arredondo

  Name:   Elena I. Arredondo   Title:   Trustee



--------------------------------------------------------------------------------

TRUST FOR THE BENEFIT OF THE CHILDREN OF MARISA VARA ARREDONDO By:  

/S/ Marisa V. Arredondo

  Name:   Marisa V. Arredondo   Title:   Trustee

/S/ Elena I. Arredondo

Elena I. Arredondo

/S/ Fabiola R. Arredondo

Fabiola R. Arredondo

/S/ Marisa V. Arredondo

Marisa V. Arredondo TRUST “B” FOR THE GRANDCHILDREN OF FABIOLA R. ARREDONDO By:
 

/S/ Fabiola R. Arredondo

  Name:   Fabiola R. Arredondo   Title:   Trustee TRUST “C” FOR THE
GRANDCHILDREN OF ELENA I. ARREDONDO By:  

/S/ Elena I. Arredondo

  Name:   Elena I. Arredondo   Title:   Trustee TRUST “D” FOR THE GRANDCHILDREN
OF MARISA V. ARREDONDO By:  

/S/ Marisa V. Arredondo

  Name:   Marisa V. Arredondo   Title:   Trustee



--------------------------------------------------------------------------------

Hicksville, NY

Exhibit 1

SCHEDULE A TO PURCHASE AGREEMENT

DESCRIPTION OF REAL ESTATE

AND ALLOCATION OF PRICE

 

Property    Total      Real Property      Non-Compete      Goodwill  

Westy Self Storage – Hicksville

   $ 32,950,000       $ 23,060,000       $ 5,000       $ 9,885,000   

65 West John Street

Hicksville, New York 11801

129,460± rentable square feet of

indoor self storage space

           

The Property is legally described and/or depicted in attached Schedule “A-1”.
PURCHASER, however, shall have the right to review and approve the attached
legal descriptions following PURCHASER’s receipt of the updated title commitment
and updated survey.



--------------------------------------------------------------------------------

Exhibit 2

CONTRACTS

Comprehensive Facilities Services Agreement dated January 1, 2013 by and between
Hughes Environmental Engineering and Arredondo & Company, with respect to the
Premises and the Milford, Farmingdale, and Danbury properties, only.

Agreement dated January 1, 2008 by and between Arredondo & Co. LLC (D.B.A.)
Westy Self Storage and ThyssenKrupp Elevator Corporation, with respect to the
Premises and the Milford, Farmingdale, and Danbury properties, only.

Planned Lighting Maintenance Agreement dated January 1, 2013 by and between
Efficient Lighting Maintenance Inc. and Westy Self Storage/Arredondo & Co. LLC,
with respect to the Premises and the Milford, Farmingdale, and Danbury
properties, only.

Music Service Agreement dated January 1, 2007, by and between Westy’s Storage
and Muzak LLC, with respect to the Premises and the Milford, Farmingdale, and
Danbury properties, only.

Generator Maintenance Service Agreement dated December 28, 2012, by and between
Power Performance Industries “P.P.I.” and Arredondo & Co. LLC d/b/a Westy’s,
with respect to the Premises and the Farmingdale property only.

Inspection & Maintenance Service Agreement dated January 18, 2013, by and
between Westy’s New York, Inc. and Nations Roof.

Inspection and Service Agreement dated May 16, 2013, by and between Red Hawk
Fire & Security and Westys Storage Center.

Service Agreement dated September 7, 2013, by and between Eagle Sanitation, Inc.
and Westy Self Storage.

Service Contract dated March 25, 2013, by and between Greenwood Landscape
Construction Corp. and Westy Storage Centers [irrigation].

Service Contract dated March 25, 2013, by and between Greenwood Landscape
Construction Corp. and Westy Storage Centers [landscaping maintenance].

Service Agreement dated April 3, 2009, by and between Fire Systems, Inc. and
Westy Storage Center [fire alarm].

Service Agreement dated April 3, 2009, by and between Fire Systems, Inc. and
Westy Storage Center [security system].



--------------------------------------------------------------------------------

Service Agreement dated April 3, 2009, by and between Fire Systems, Inc. and
Westy Storage Center [opening and closing reports].

Service Agreement dated June 18, 2012, by and between Optimum Lightpath and
Arredondo & Co LLC / DBA Westy Storage Ctr.

 

- 2 -



--------------------------------------------------------------------------------

SECOND AMENDMENT OF LEASE

THIS SECOND AMENDMENT OF LEASE (the “Amendment”) is made as of the 27th day of
September, 2013, by and between

THE 2000 TRUST FOR THE GRANDCHILDREN OF CARLOS A. ARREDONDO AND MARI V.
ARREDONDO, CARLOS A. ARREDONDO, TRUSTEE, TRUST FOR THE BENEFIT OF THE CHILDREN
OF FABIOLA RAQUEL ARREDONDO, TRUST FOR THE BENEFIT OF THE CHILDREN OF ELENA
ISABEL ARREDONDO, TRUST FOR THE BENEFIT OF THE CHILDREN OF MARISA VARA
ARREDONDO, ELENA I. ARREDONDO, FABIOLA R. ARREDONDO, MARISA V. ARREDONDO, TRUST
“B” FOR THE GRANDCHILDREN OF FABIOLA R. ARREDONDO, TRUST “C” FOR THE
GRANDCHILDREN OF ELENA I. ARREDONDO AND TRUST “D” FOR THE GRANDCHILDREN OF
MARISA V. ARREDONDO

c/o ARREDONDO HOLDINGS, 35 Field Point Circle, Greenwich, Connecticut 06830

(hereinafter referred to collectively as “Lessor”)

and

SOVRAN ACQUISITION LIMITED PARTNERSHIP, a Delaware limited partnership

6467 Main Street, Buffalo, New York 14221

(hereinafter referred to as “Lessee”)

W I T N E S S E T H:

WHEREAS, Lessor and Lessee, entered into that certain Lease dated as of
August 7, 2013 (the “Original Lease”), as amended by that certain First
Amendment of Lease dated as of September 13, 2013 (the “First Amendment”, and
together with the Original Lease, the “Lease”) for the premises known as 65 West
John Street, Hicksville, New York 11801 (the “Premises”) as more particularly
described in the Lease;

WHEREAS, the parties desire to modify the terms of the Lease as hereinafter
described. Capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Original Lease.

NOW, THEREFORE, for good and valuable consideration, receipt and legal
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Notwithstanding anything to the contrary set forth in Section 5.4 (iii)(y)
and 5.6 of the Original Lease, Lessor and Lessee hereby agree that Lessor and/or
Lessee will execute any customary and reasonable IDA Documents provided that
such IDA Documents will not (a) transfer Lessor’s fee title to the IDA or
(b) encumber Lessor’s title to the Premises in such a way that would negatively
affect the marketability of title to the Premises other than a sublease and
sub-sublease arrangements with the IDA; such sublease and sub-sublease to be
automatically subordinate to the Lease and to provide for automatic termination
of such sublease and sub-



--------------------------------------------------------------------------------

sublease in the event of termination of the Lease. Lessee has advised Lessor
that in order to obtain financial assistance from IDA, Lessee will have to post
with the IDA a letter of credit in the amount of $650,000, or such other amount
as required by the IDA, as collateral for its obligations in connection with the
PILOT. Lessor and Lessee hereby agree that provided Lessee is required to post
such letter of credit as collateral, Lessor shall pay to Lessee on or prior to
the Commencement Date an amount equal to the cost of maintaining such letter of
credit for the period from the Commencement Date through September 2, 2016 (the
“L/C Cost”), but in no event shall Lessor be obligated to pay more than $19,000
in total, and if the L/C Cost is greater than $19,000, Lessee shall pay the
excess L/C Cost above $19,000. Lessee agrees to use its best efforts to minimize
the L/C Cost.

2. Section (h) of paragraph 5.5 of the Lease is hereby revised in its entirety
to read as follows: “(h) following an update of the status of title through the
Commencement Date, Lessee having obtained a leasehold title insurance policy,
and the IDA having obtained a leasehold title insurance policy, such policy
being effective and paid for by Lessee as of the Commencement Date without any
additional liens, encumbrances or exceptions beyond what was disclosed in the
initial commitments of title issued to Lessee and the IDA”

3. Lessee hereby waives the contingency set forth in Section 5.4 (ii) of the
Original Lease with respect to this Lease and the other three (3) leases
referred to in Section 1.2 of the Original Lease.

4. Notwithstanding anything to the contrary set forth in the First Amendment,
Lessor and Lessee hereby agree that Lessee’s obligation to assume the Contracts
with (i) Imperial Commercial Cleaning, Inc. (originally All Maintenance, Inc.),
(ii) Muzak LLC, and (iii) Thysen Krupp Elevator Corporation shall be contingent
on these vendors agreeing that Lessee may assume the obligations under the
respective Contracts only with respect to the Premises and the other three
leases referenced in Section 1.2 of the Original Lease.

6. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original but all of which together shall constitute but
one and the same instrument. Except as specifically modified and amended by this
Amendment, there are no other changes or modifications to the Lease and all of
the terms, covenants and conditions of the Lease, as modified and amended by
this Amendment, are hereby ratified and confirmed and shall continue to be and
remain in full force and effect.

[SEE NEXT PAGE FOR SIGNATURES]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

SOVRAN ACQUISITION LIMITED PARTNERSHIP By: SOVRAN HOLDINGS, INC., general
partner By:  

/S/ Paul T. Powell

  Name:   Paul T. Powell   Title:   Executive Vice President of Real Estate
Investment By:  

/S/ Michael Rogers

  Name:   Michael Rogers   Title:   Vice President - Real Estate Operations THE
2000 TRUST FOR THE GRANDCHILDREN OF CARLOS A. ARREDONDO AND MARI V. ARREDONDO,
CARLOS A. ARREDONDO, TRUSTEE By:  

/S/ Carlos A. Arredondo

  Name:   Carlos A. Arredondo   Title:   Trustee TRUST FOR THE BENEFIT OF THE
CHILDREN OF FABIOLA RAQUEL ARREDONDO By:  

/S/ Fabiola R. Arredondo

  Name:   Fabiola R. Arredondo   Title:   Trustee TRUST FOR THE BENEFIT OF THE
CHILDREN OF ELENA ISABEL ARREDONDO By:  

/S/ Elena I. Arredondo

  Name:   Elena I. Arredondo   Title:   Trustee



--------------------------------------------------------------------------------

TRUST FOR THE BENEFIT OF THE CHILDREN OF MARISA VARA ARREDONDO By:  

/S/ Marisa V. Arredondo

  Name:   Marisa V. Arredondo   Title:   Trustee

/S/ Elena I. Arredondo

Elena I. Arredondo

/S/ Fabiola R. Arredondo

Fabiola R. Arredondo

/S/ Marisa V. Arredondo

Marisa V. Arredondo TRUST “B” FOR THE GRANDCHILDREN OF FABIOLA R. ARREDONDO By:
 

/S/ Fabiola R. Arredondo

  Name:   Fabiola R. Arredondo   Title:   Trustee TRUST “C” FOR THE
GRANDCHILDREN OF ELENA I. ARREDONDO By:  

/S/ Elena I. Arredondo

  Name:   Elena I. Arredondo   Title:   Trustee TRUST “D” FOR THE GRANDCHILDREN
OF MARISA V. ARREDONDO By:  

/S/ Marisa V. Arredondo

  Name:   Marisa V. Arredondo   Title:   Trustee